Case 20-40349-elm11 Doc 180 Filed 05/27/20           Entered 05/27/20 16:01:17        Page 1 of 50




  Robin Phelan
  Texas Bar No. 15903000
  PHELANLAW
  4214 Woodfin Drive
  Dallas, Texas 75220
  Tel: 214-704-0222
  Email: robin@phelanlaw.org

  Counsel to Matt Martorello


               IN THE UNITED STATES BANKRUPTCY COURT
                 FOR THE NORTHERN DISTRICT OF TEXAS
                         FORT WORTH DIVISION
                                      §
 In re:                               § Chapter 11
                                      §
 EVENTIDE CREDIT ACQUISITIONS, LLC,   § Case No. 20-40349-elm11
                                      §
                      Debtor.         §
                                      §



        OBJECTION OF MATT MARTORELLO TO THE CONSUMER BORROWERS’
             PROOF OF CLAIM NO 8-2 FILED BY ANASTASIA SHERMAN

        Matt Martorello (“Martotello”) files this objection (the “Objection”) to the Consumer

 Borrowers’ (the “Plaintiffs”) proof of claim number 8-2 filed by Anastasia Sherman (the

 “Claim”). In support of this Objection, Martorello states as follows:

                                PRELIMINARY STATEMENT

        1.      The Plaintiffs do not have allowable claims. The alleged claims arise from suits

 against the Debtor and a number of other defendants, including Martorello (the “Defendants”).

 These suits allege violations of state usury laws and have cost the Debtor more than ten million

 dollars in litigation costs with no resolution in sight. The theories of the Plaintiffs ignore two

 fundamental premises. First state usury laws apply to lenders. The Debtor and the other

 Defendants aren’t lenders. Second, to the extent that state law governs a transaction, state usury



                                                 1
Case 20-40349-elm11 Doc 180 Filed 05/27/20                        Entered 05/27/20 16:01:17               Page 2 of 50




 laws only apply to lenders loaning money in the relevant state. The loans made by the tribal lenders

 were made on the reservation. The time has come to resolve these disputes and determine that the

 alleged claims of the Plaintiffs are without merit and not allowable.

          2.       The theories of the Plaintiffs have never been applied by courts to arm-of-the-tribe

 lending operations like those in this Chapter 11 case and have never been applied to a legitimate

 vendor to, or creditor of, an Indian tribe. An adverse ruling by this Court in this case likely will

 negatively impact the ability of Indian tribes to use the internet, to interact with non-Indian

 businesses and financial activities and potentially prevent the Indian tribes from engaging in

 industries where non-Indian expertise and services are required.1 Even if everything alleged by

 the Plaintiffs is correct, the result is exactly what Federal law dictates. The efforts by the Plaintiffs

 to manufacture RICO claims under a pejorative “rent-a-tribe” theory have no legal basis, are an

 affront to routine tribal nation building efforts in numerous industries, impermissibly conflict with

 federal law and federal interests and are precisely the type of efforts federal law obligates the

 United States government to guard against.

          3.       The loan agreements between the Debtor and the Plaintiffs are not alleged to have

 violated any federal or tribal law, contain all appropriate disclosures of rates and terms, and

 acknowledge and consent to the tribal lender’s sovereignty and the applicability of tribal and

 federal law to the contracts. The lending activity occurs exclusively on the reservation where state

 usury laws are inapplicable. The legal incidence and impact of the state usury law falls on the

 tribal government lender, not the borrower, and is therefore not applicable to the tribal lending




 1
   For example, under Plaintiff’s theories, an Indian tribe cannot to issue insurance policies online from a remote
 reservation and require resources not available on its reservation: i.e. non-Indian agents, actuaries, cloud service
 providers and other parties to assist in the running of the insurance business unless they submit to state regulations.

                                                            2
Case 20-40349-elm11 Doc 180 Filed 05/27/20                       Entered 05/27/20 16:01:17              Page 3 of 50




 business of the LVD tribe.2 The location of the borrower, or even the loan transaction, isn’t

 relevant.

            4.      Martorello hereby adopts the Debtor’s objection to the claims of the Plaintiffs (the

 “Debtor Objection”)

             THE ACTIONS OF THE DEBTOR AND THE DEFENDANTS PROMOTE AND
                        COMPLY WITH FEDERAL LAW AND POLICY

            5.      The Supreme Court has recognized that a key goal of the Federal Government is to

 render Tribes more self-sufficient, and better positioned to fund their own sovereign functions,

 rather than relying on federal funding, and that tribal business operations are critical to the goals

 of tribal self-sufficiency.3

            6.      Non-Indians are encouraged by Federal law and policy to approach tribes with

 ideas. Tribes are encouraged to attract outside investment and use outside experts to run their

 businesses and provide the capital to establish their tribal operations. The tribes are encouraged

 to self-determine the economics of these arrangements.

            7.      Statutes designed for the benefit of the tribes are subject to the longstanding canon

 of construction that they must be liberally construed in favor of Indian tribes. Conversely, statutes

 which abrogate tribal rights are to be construed narrowly and most favorably toward tribal

 interests.4 Federal law says tribes and non-Indians should develop Indian nation building ventures



 2
   Oklahoma Tax Commission v Chickasaw Nation, 515 U.S. 450 (1995) After rejecting the State’s request to
 perform a balancing test pertaining to taxation of fuel sales made on the reservation to non-Indians, opting instead
 for a more categorical and dispositive approach absent clear congressional authorization (legal incidence test), the
 state next argued that the legal incidence would ultimately fall upon the wholesaler or the consumer. The court
 rejected and decided in favor of the tribe. A similar incidence test is appropriate here, given the more recent Native
 American Business Development Act of 2000 and further developed modern federal policy since Chickasaw.
 Particularly considering the federal government’s longstanding approach to preemption of state usury laws in
 banking, even when third party payday lending originators seek to party with banks with the express intent to use
 their licenses to export interest rates.”
 3
     Michigan v. Bay Mills Indian Community, 134 S. Ct. 2024 (2014)
 4
     Rincon Band Of Luiseno Mission v. Schwarzenegger, 602 F.3d 1019 (9th Cir. 2010)

                                                           3
Case 20-40349-elm11 Doc 180 Filed 05/27/20             Entered 05/27/20 16:01:17         Page 4 of 50




 to alleviate issues of remoteness, poverty, the costs and burdens of self-government, and extreme

 lack of resources.

        8.      Indian tribes predate the Constitution, and have treaties with the United States of

 America, not the state of Virginia, or any other state. Federal Indian law dictates that tribes are

 sovereign nations, with sovereignty that can only be restricted by Congress. Tribes are subject to

 federal law and authorities so tribal lending entities are subject to certain regulations of federal

 agencies such as the federal lending laws enforced by the Consumer Financial Protection Bureau

 (CFPB”), the Federal Trade Commission and the Department of Justice. States may not limit,

 restrict or otherwise impose on tribal sovereignty. In implementing Federal law, a Federal agency

 should defer to tribal law and decisions.      With respect to Federal statutes and regulations

 administered by Indian tribal governments, the Federal Government shall grant Indian tribal

 governments the maximum administrative discretion possible, defer to Indian tribes to establish

 standards and preserve the prerogatives and authority of Indian tribes. In this case the tribal

 lending regulatory authority has determined (by licensing, monitoring and auditing) that the tribal

 lenders, Red Rock Tribal Lending LLC (“Red Rock”), Duck Creek, LLC (‘Duck Creek”) and Big

 Picture Loans, LLC (“Big Picture”) are arms of the tribe and the true lenders to the Plaintiffs while

 the non-tribal entities are licensed, monitored and audited as vendors and creditors.

        9.      Given its trust obligations, it has long been the obligation of the United States

 government to “guard” and “protect” tribes, like a guardian protects its ward. State laws, including

 usury laws, generally do not apply to tribes, and tribal economic ventures.

        10.     Congress has not restricted sovereignty as it pertains to a tribe’s use of the internet

 or engaging in consumer lending. If the state law interferes with the purpose or operation of a

 federal policy regarding tribal interests, it is pre-empted. (Hoopa Valley Tribe, 881 F.2d at 659).



                                                  4
Case 20-40349-elm11 Doc 180 Filed 05/27/20                    Entered 05/27/20 16:01:17              Page 5 of 50




 Therefore, state usury laws are pre-empted. States cannot apply their usury laws to a sovereign

 tribe, particularly if the business activity is governed by tribal law.

         11.      In this case, the tribe is the Lac Vieux Desert Band of the Lake Superior Chippewa

 Indians (“LVD”). It’s an important obligation of the United States government to guard, promote,

 and protect tribal self-sufficiency, through self-determination and economic development and to

 encourage the Indians to obtain outside capital and expertise and enter into arrangements with non-

 Indians to take advantage of Indian sovereignty

         12.      To formalize these policies, Congress enacted The Native American Business

 Development, Trade Promotion and Tourism Act of 2000 (“NABDA”) which specifically codifies

 these policies. The NABDA is required to be liberally construed in favor of the Indians and

 ambiguities resolved in favor of the Indians. 5

         13.      Consequently, tribes should make their jurisdictions friendly to outsider

 investment, and engage non-tribal resources of the private markets, including management, capital,

 and technical expertise. NABDA encourages tribes to go beyond the reservation, to trade freely

 and seek trade rights. It also encourages help with these efforts through investment and mentorship

 from outside sources that do not originate with the tribes and economic ventures with outside

 entities that are not tribal entities. A key tenant of federal law and policy is the promotion of

 commercial dealings with non-Indians. These dictates include ecommerce arrangements with non-

 Indians.6 The law makes clear that tribes do not lose their sovereignty just by contracting for the

 special expertise of non-Indian operators and are encouraged to do so. Consequently, the NABDA


 5
  See, Cheyenne River Sioux Tribe v. Jewell, 205 F. Supp. 3d 1052, 1062 (D.S.D. 2016) (citing Montana v. Blackfeet
 Tribe of Indians, 471 U.S. 759, 767 (1985); Bryan v. Itasca County, Minn., 426 U.S. 373, 392 (1976); Alaska Pacific
 Fisheries v. United States, 248 U.S. 78, 89 (1918))).
 6
  Colorado v. Cash Advance, Case No. 05CV143, 2012 WL 3113527, at 23 (Colo. Dist. Ct. 2012); Cabazon Band of
 Mission Indians v. Riverside Cty, 783 F.2d at 901; Native Am. Dist. v. Seneca-Cayuga Tobacco Co., supra, 546 F.3d
 at 1294.

                                                         5
Case 20-40349-elm11 Doc 180 Filed 05/27/20                      Entered 05/27/20 16:01:17             Page 6 of 50




 encourages and recognizes the legality of the tribal lending operation and structures of the LVD

 tribe and the activities of this Debtor and its members and a state usury law that stands as an

 obstacle to the accomplishment and execution of the full purposes and objectives of Congress, as

 detailed in the NABDA, is preempted.

          14.      These principles continue today. 7 The Fourth Circuit applied these principles to the

 parties in this Chapter 11 case:

                   “We reach this conclusion with due consideration of the underlying
                   policies of tribal sovereign immunity, which include tribal self-
                   governance and tribal economic development as well as the
                   protection of ‘the tribe’s monies’ and the ‘promotion of commercial
                   dealings between Indians and non-Indians.’ Breakthrough, 629 F.3d
                   at 1187-88. The evidence here shows that the Entities have
                   increased the Tribe’s general fund, expanded the Tribe’s
                   commercial dealings, and subsidized a host of services for the
                   Tribe’s members. Accordingly, the Entities have promoted ‘the
                   Tribe’s self-determination through revenue generation and the
                   funding of diversified economic development.’ Breakthrough, 629
                   F.3d at 1195”.


                               TRIBAL LENDING IS LIKE TRIBAL GAMING

          15.      Since 1988, all tribal gaming enterprises are subject to the 1988 Indian Gaming

 Regulatory Act (“IGRA”).             25 U.S.C. §§ 2701-21.            IGRA placed limited restrictions on

 sovereignty by governing the relationship between tribes engaged in gaming and the states. IGRA

 furthers federal policy by expressly recognizing activities that were already lawful. No such

 federal restrictions exist regarding tribal internet lending. Prior to the enactment of IGRA in 1988,

 such restrictions on tribal gaming did not exist yet the Supreme Court concluded that Federal pre-


 7
   In support of several tribes recently filing suits against the SBA and Treasury for the CARES act’s preclusion of
 tribal online lenders and casinos from accessing government assistance due to a nearly 70-year-old rule, several
 members of Congress issued a letter on April 16, 2020 urging Treasury and the Department of Interior to exercise
 their federal trust obligations in relation thereto. One might consider it uncommon for criminal RICO enterprises to
 file suit against the federal government for economic support.


                                                          6
Case 20-40349-elm11 Doc 180 Filed 05/27/20                    Entered 05/27/20 16:01:17             Page 7 of 50




 emption applied, and state gambling laws did not apply to Indian tribes, even though the games

 were open to the public and were played predominantly by non-Indians8

         16.      However, a tribe that wanted to have a casino often didn’t have the expertise, or the

 capital, or the requisite manpower to build and run a casino. Consequently, tribes would contract

 with non-Indians to build and run the casinos, and employ some of the members of the tribe, and

 the tribe would receive some dollars from the casino venture to support the tribal government. At

 first the non-Indians would do pretty much everything, including taking the risk, funding the

 “house bank” and working capital, conducting day to day operations, and get most of the dollars.

 The United States government recognizes that type of dollar allocation as a necessary path to self-

 sufficiency consistent with the NABDA.

         17.      A cursory review of management contracts published by the National Indian

 Gaming Commission (NIGC), a federal agency, reveals that non-Indians are federally sanctioned

 to: approach the tribe, buy the land for development, fund the “house bank”, provide their

 proprietary information and systems, design the facility, set the gaming odds, control the build out,

 and exclusively manage all staffing, training, accounting, budgeting, banking, operation, reporting,

 investing, and marketing.9

         18.      IGRA restricts the percentage of the NET profits of the non-Indian to 40% of the

 bottom line for a maximum of 7 years, but typically the non-Indian cannot be voluntarily

 terminated by the Tribe. However, no restrictions prevent the outsiders from additionally receiving



 8
   California v. Cabazon Band of Mission Indians, 480 U.S. 202 (1987). The court found that the federal and tribal
 interests of tribal sovereignty outweighed the concerns of the state of California regarding criminal activities
 surrounding the tribes’ “high stakes” gambling even though the games were open to the public and primarily played
 by non-Indians.
 9
  See e.g.: https://www.nigc.gov/images/uploads/approved-management-contracts/unitedauburnstation.pdf and other
 contracts published by the NIGC at: https://www.nigc.gov/finance/approved-management-contracts.


                                                         7
Case 20-40349-elm11 Doc 180 Filed 05/27/20            Entered 05/27/20 16:01:17        Page 8 of 50




 payment for returns on its financing, equipment leases, consulting contracts, and even its own

 management expenses, all directly from the casino before the 60/40 split. Consequently, the actual

 return to the non-Indian can be much higher, particularly in a casino of marginal profitability.

 IGRA also obligates a minimum monthly distribution to the tribal government, often subject to

 reimbursement to the non-Indian casino developer. In the case of the lending operation of the

 LVD tribe, in less than four years from the inception of its arrangement with Bellicose the LVD

 tribe received millions of dollars in distributions, tens of millions in equity appreciation, and

 owned 100% of the consumer lending operation. Today, it also owns its supporting financial

 technology business, together they are worth over $100 million.

         19.    Under IGRA, the Non-Indian manager is granted authority and responsibility over

 all business affairs in connection with the day-to-day operation and management of the casino, can

 establish enterprise bank accounts and facilitate payments for operating expenses and capital

 expenses. The non-Indian is responsible for reporting to the gaming commission, development

 and construction debt service, payment of management fees and minimum monthly disbursements

 to the tribe. The non-Indian manager also typically provides: operating budgets, marketing

 services, investment of reserve funds, employee management, setting business hours, negotiating

 and entering into contracts on behalf of the business, proprietary information techniques and

 methods of designing, selecting, maintaining, operating, marketing, developing and customizing

 games, proprietary information techniques and methods of training employees in gaming,

 proprietary business plans, projections and marketing, advertising and promotion plans, strategies,

 and systems. The non-Indian manager may provide these services from off the reservation using

 off site employees. Indeed, IGRA even allows for the licensure of non-Indian owned casinos on

 tribal land.



                                                 8
Case 20-40349-elm11 Doc 180 Filed 05/27/20                      Entered 05/27/20 16:01:17             Page 9 of 50




            20.     The LVD contract with Bellicose VI, LLC (“Bellicose”), discussed below, was

 modeled on government recognized NIGC casino agreements but provided for a much greater

 level of participation by members of the LVD tribe. LVD council members on the reservation

 were LLC managers of the tribal lender and operated as its CEO and Operations Manager.

 Members of the LVD tribe setup the on-reservation headquarters, posted job ads, interviewed

 prospective employees, set the compensation, bought the computers, reviewed and approve all

 operations and policies, and originated and collected the loans from the reservation. They trained,

 managed and hired, independently authored their company handbook and engaged in a three-phase

 detailed plan to grow to as many as 70 jobs on the reservation.10

            21.     Unlike many gaming contracts between a tribe and non-Indians, the distributions

 to the LVD tribe were not subject to recoupment by the non-Indian, and Bellicose could be fired

 at any time if its pricing was not market competitive, or its services were unsatisfactory. Notably,

 the expenses of Bellicose were not paid by the tribal lender and Bellicose initially incurred

 substantial losses on the Red Rock contract with the LVD tribe.

            22.     If the Plaintiffs’ “rent-a-tribe” interpretation and RICO theories were applied to

 tribal gaming, the tens of billions of dollars a year flooding into Indian country and hundreds of

 thousands of jobs created would not exist. Consequently, Congress is expressly aware of tribal

 online lending and has taken no action to restrict it. 11



 10
      Approximately 10% of the members of the tribe.
 11
   For example: https://tomgraves.house.gov/news/documentsingle.aspx?DocumentID=398869 (Tribes are not only
 recognized by Congress as co-regulators in Dodd-Frank, but the House Financial Services Committee acknowledged
 “[t]hese short-term, small-dollar loans are already regulated by all 50 states, the District of Columbia and Native
 American tribes.”); United States Senators Steve Daines and Jon Tester wrote to the Director of the CFPB in
 support of tribal sovereignty specifically in the context of online lending. The Senators reminded Director Cordray
 that, as it relates to the CFPB’s rulemaking process for payday loans, “[m]eaningful tribal consultation is essential
 to upholding the federal trust responsibility, honoring the government-to-government relationship, and
 ensuring federal regulations take into account the sovereign status of tribal governments.” Id. The Senators
 also reinforced that meaningful tribal consultation is necessary to “ensure the preservation of tribal sovereign

                                                          9
Case 20-40349-elm11 Doc 180 Filed 05/27/20                      Entered 05/27/20 16:01:17               Page 10 of 50




          23.      The LVD tribe has a casino which followed the typical pattern. The LVD Indians

 learned the business and eventually took over full operation of the casino. Unfortunately, profits

 from the LVD casino have declined and now meet less than 10% of the governmental needs of the

 LVD tribe, making its diversification into online lending all the more important today. In January

 of 2020 the LVD tribe entered into a 20-year agreement with an Australian sports betting company

 for the Australian non-Indian company to provide a tribal sports betting operation with the non-

 Indian company to offer online sports betting through the LVD tribe.

          24.      Unlike tribal gaming, there is no federal statute expressly governing or limiting

 online lending by tribes. The Supreme Court has admonished lower courts not to give “short

 shrift” to the important federal policies favoring tribal self-sufficiency, even in the absence of

 federal regulation.12 Tribes are statutorily encouraged by the NABDA to engage in forms of

 commerce like tribal lending. Moreover, there is comprehensive tribal regulation of consumer

 lending by the Tribal Financial Services Regulatory Agency (“TFSRA”) in accordance with the

 2010 Federal Consumer Financial Protection Act (“CFPA”). The CFPA formed the CFPB and

 gave tribes the same status as states, respecting them as regulators of their online lending




 rights and guard against harmful impacts on Indian tribes in the rulemaking process.” Id. (emphasis
 supplied)”; In 2016, tribes even testified about online lending to the US House of Representatives Committee on
 Financial Services.; and despite its use of the politically charged phrase “Renting Sovereign Immunity,” the
 Democratic Staff Report plainly states that tribal “sovereign immunity generally precludes tribally run business
 from the obligation to comply with state regulations.” SKIRTING THE LAW: FIVE TACTICS PAYDAY
 LENDERS USE TO EVADE STATE CONSUMER PROTECTION LAWS, Democratic Staff Report, Prepared for
 Democratic Members of the H. Comm. on Fin. Servs, 114th Cong. (June 16, 2016), p. 16 (emphasis supplied and
 internal citation omitted).
 12
    Ramah Navajo School Board Inc. v. Bureau of Revenue 458 U.S. 832, 846-47 (1982) “We have consistently
 admonished that federal statutes and regulations relating to tribes and tribal activities must be "construed generously
 in order to comport with . . . traditional notions of [Indian] sovereignty and with the federal policy of encouraging
 tribal independence." White Mountain, supra, at 448 U. S. 144; see also McClanahan v. Arizona State Tax Comm'n,
 411 U.S. at 411 U. S. 174-175, and n. 13; Warren Trading Post Co. v. Arizona Tax Comm'n, 380 U.S. at 380 U. S.
 690-691. This guiding principle helps relieve the tension between emphasizing the pervasiveness of federal
 regulation and the federal policy of encouraging Indian self-determination.


                                                           10
Case 20-40349-elm11 Doc 180 Filed 05/27/20                    Entered 05/27/20 16:01:17              Page 11 of 50




 operations.13 Today the CFPB works diligently with online tribal lenders, including the LVD tribe,

 on a government to government basis, to discuss its rulemaking ideas and consider the impact its

 rules will have on tribal economies.14 The Plaintiffs are private parties, not a governmental agency.

 If internet tribal lending by the LVD tribe wasn’t appropriate, and was in violation of state usury

 laws, and was a RICO criminal enterprise, Congress, the CFPB and other federal agencies would

 have shut it down long ago.

                                    ROUTINE TRIBAL NATION BUILDING

         25.      Development arrangements with far less Indian participation, or tribal benefit, than

 the LVD lending operation have been approved by the courts and the United States Government.

 An example is Shivwits Band of Paiute Indians v. Utah, 428 F.3d 966, 968 (10th Cir. 2005). In

 Shivwits a non-Indian specializing in outdoor advertising approached the Shivwits Band of Paiute

 Indians (the Band) and proposed that the Band purchase land, with money provided by Kunz, a

 non-Indian, south of St. George, Utah (the City) along the Interstate 15 corridor, transfer that land

 to the federal government to be held in trust for the Band, and lease the land to Kunz on a long-

 term basis so that Kunz could erect and maintain advertising billboards thereon. Thus, the idea for


 13
    In the very same act that recognized Tribes as regulators, Congress rejected an amendment to cap interest rates
 based on geography of the borrower: “In addition, one proposed amendment would have capped the interest rate at
 which loans could be offered at the maximum rate permitted by the State in which the consumer resided. S. Amdt.
 3746 to S.3217, 111th Cong. (introduced May 13, 2010) (“Whitehouse Amendment”). That proposal was
 rejected. Id. (rejected May 19, 2010).”
 14
    The relationship between the CFPB and tribal governments is expressly set forth on the CFPB web site in
 “working with tribal governments” at: https://www.consumerfinance.gov/tribal/ stating “CFPB ostensibly
 recognizes that it must respect the unique relationship between the federal government and tribes”. See also:
 https://files.consumerfinance.gov/f/documents/cfpb_strategic-plan_fy2018-fy2022.pdf at 2 (Acting Director
 recognized the same abuse LVD uncovered during the era of illegal Operation Chokepoint which Plaintiffs so
 frequently cite, Mr Mulvaney commented that prior leadership of the CFPB risked “trampling upon the liberties
 of our citizens or interfering with the sovereignty or autonomy of the states or Indian Tribes. I have resolved
 that this will not happen at the Bureau.”; https://files.consumerfinance.gov/f/documents/cfpb_payday_nprm-
 2019-reconsideration.pdf at 30 (CFPB since “has engaged in consultation with Indian tribes about this proposal.
 The Bureau held a consultation on December 19, 2018, at the Bureau's headquarters. All Federally
 recognized Indian tribes were invited to this consultation, which generated frank and valuable input from
 Tribal leaders to Bureau senior leadership and staff about the effects such a proposal could have on Tribal
 nations and lenders.”) (emphasis added).

                                                         11
Case 20-40349-elm11 Doc 180 Filed 05/27/20                       Entered 05/27/20 16:01:17             Page 12 of 50




 placing the billboards came from a non-Indian business, as did the capital for the purchase of land

 and the entire construction and operation of the billboards – with Kunz receiving $2 million and

 the tribe simply receiving $60,000 lease payments over the 20-year term, an undiscounted return

 to the tribe of 3%. The percentage revenue split was not relevant.

            26.      The State of Utah and City of Saint George issued a stop order and threatened

 criminal action against Kunz, claiming that the billboards were in violation of state law and city

 zoning, but the Tenth Circuit held that the state and municipal laws had no effect on tribal land

 and that the state could not forbid or regulate the billboards. In reaching this holding, the court

 rejected precisely the argument made by Plaintiffs here, that the Band will derive little economic

 benefit from the parcels and the leases, and that Kunz had improperly benefited from the Tribe

 merely marketing an exemption to state law.                 Instead the court observed that the balancing of

 tribal interest is to be taken on a relative basis, “the Band’s income from the leases of the parcels

 at issue now constitutes its greatest source of revenue.” “Not only are the billboard leases

 providing the Band with a significant portion of its current revenue, the record on appeal

 establishes that the land is an important asset for the Band in terms of future economic

 development.” Just as California had no authority to forbid “high-stakes” casino gaming on the

 Cabazon Reservation and Utah had no authority to forbid billboards on the Shivwits Reservation,

 no state has the authority to forbid consumer lending by the LVD tribe on the Lac Vieux Desert

 Reservation.15

            27.      The 10th Circuit in Shivwits completely rejected the arguments the Plaintiffs make

 in this Chapter 11 case. It doesn’t matter if the non-Indian approaches the tribe. It doesn’t matter

 that the non-Indian wanted to use the Indian exemption from state law. It doesn’t matter that the



 15
      State of California v. Cabazon Band of Mission Indians, 480 U.S. at 216 (citing Mescalero, 462 U.S. at 333-35).

                                                            12
Case 20-40349-elm11 Doc 180 Filed 05/27/20                       Entered 05/27/20 16:01:17            Page 13 of 50




 parties were concerned about regulatory action. It doesn’t matter that the non-Indian funded all

 the money. It doesn’t matter that the non-Indian did all the work. It doesn’t matter that the non-

 Indian made more money. The policy of self-determination disfavors courts second guessing the

 business judgment of the tribe. If you check the boxes of the Indian Commerce Clause and the

 appropriate Federal law, then the operation is legal. 16

            THE DEBTOR AND THE OTHER DEFENDANTS COMPLIED WITH THE
                                APPLICABLE LAW

             28.       Prior to the involvement of Martorello, the LVD Indians had determined to

 establish an internet lending operation and had contracted with non-Indians to assist with the

 development of their business operations.17 Martorello is a finance and accounting professional

 who has started, and successfully run, financial internet tech (“fintech”) companies, and has

 experience in consumer lending. In 2011 Martorello learned from a “developer” for the LVD tribe

 that the LVD tribe wanted to expand its small consumer lending operation and was looking for

 outside capital and expertise.18 Martorello had a business, Bellicose, that had developed systems

 and intellectual property to streamline and optimize a consumer lending operation. So, it made

 sense for the LVD tribe to hire Bellicose.19

             29.       LVD already had the regulatory agency, the lending code, the consumer loan

 agreements, the on-reservation server, the consulting contracts, and creditor agreements.

 Martorello reviewed LVD’s proposed expanded lending operation and evaluated the proposal by



 16
      U.S. Const., Art. I, § 8, cl. 3.
 17
      As early as 2008 the LVD tribe had considered establishing a tribal lending operation.
 18
    Martorello was first introduced by a “developer”, hired and paid for by LVD, to LVD’s general counsel.
 Martorello would later learn that the developer had direct or indirect financial connections with the LVD tribe and
 its general counsel, which is not uncommon in tribal economic development.
 19
   The Plaintiffs contended that Martorello devised the tribal lending operation for the LVD tribe and then pushed it
 to the tribe. However at a hearing in Virginia on 5-8-2020 the Plaintiffs now admit that it was the lawyers for the
 LVD tribe, the Rosette firm, who found Martorello and “pushed” the tribal lending enterprise to the tribe.

                                                            13
Case 20-40349-elm11 Doc 180 Filed 05/27/20                    Entered 05/27/20 16:01:17              Page 14 of 50




 the LVD tribe. Bellicose was to provide the IP and the analytics and the tribal lender would make

 the final lending decision and originate the loans from the reservation according to lending criteria

 established by the tribe.

         30.      Bellicose would suggest strategies, methods and ideas and the LVD tribe would

 decide how to operate and underwrite. Bellicose would also assist with vendors and creditors,

 several of which were understandably concerned about dealing with tribes with sovereignty.

         31.      Bellicose provided the LVD tribe with growth strategies to increase Indian jobs on

 the reservation and enhance the management capabilities of LVD executives, did data analytics,

 developed marketing lead strategies, provided credit analysis, arranged financing (because many

 lenders, like the vendors, are hesitant to loan to borrowers with sovereign immunity), and

 performed ministerial operational tasks.

         32.      Both Martorello and the LVD tribe wanted to be certain that the lending operation

 would comply with all applicable laws. The LVD Indian lending business was not like other online

 lending operations that are frequently cited by the Plaintiffs. Those other operations involved non-

 existent dispute resolution forums, in many cases didn’t even involve tribes, had revoked federal

 law or were blatant frauds engaged in egregious federal lending law violations.20

         33.      Because there is no federal statute comparable to IGRA to regulate tribal lending,

 Martorello engaged one of the leading experts in the country on tribal lending, Jennifer Weddle at

 Greenberg Traurig. Weddle has been involved in virtually every Supreme Court case involving

 Indian law since 2001. She had over two dozen esteemed lawyers extensively involved in the

 creation of the arrangement between Bellicose and the LVD tribe. The lawyers examined every



 20
   In this case, The LVD tribe did not revoke federal law. Rather, the loan agreements specifically invoke applicable
 federal laws and LVD’s Tribal law even embeds the federal consumer lending laws, by title, in the LVD lending
 code.

                                                         14
Case 20-40349-elm11 Doc 180 Filed 05/27/20                    Entered 05/27/20 16:01:17              Page 15 of 50




 contract and issue, the consumer loan agreements, the tribe’s laws and regulations, the tribal

 jurisdiction and dispute resolution procedures, third party debt facilities, and attorney general

 inquires. These lawyers included: the former United States Attorney for Colorado (co-head of GT

 Indian Law group); former Assistant Attorney General of the State of New York; former Assistant

 United States Attorneys; the former appellate chief for the Southern District of New York; and a

 former top Federal Trade Commission official. Experienced lawyers for the LVD tribe were also

 intimately involved in the construction of the relationship and in the day-to-day on-reservation

 activities. Those tribal lawyers consistently reported to the LVD tribal council and the co-

 managers of the LVD lending operation who sought legal advice for federal compliance on nearly

 every Bellicose recommendation prior to its implementation. Martorello received a dozen legal

 opinions, in various forms, concluding that the lending structure is legal and state law

 inapplicable.21

         34.       Together, these experts developed the structure of the relationship between the

 LVD tribe and Bellicose, modeled on the Congressionally approved NIGC tribal gaming

 management contract. The experts all agreed, and still agree today, that the LVD tribal lending

 business was entirely lawful then and is lawful today. The lawyers for the LVD tribe constructed

 similar structures for numerous other tribes engaged in tribal lending.22 Today, the online tribal


 21
   Inception (GT and Rosette); 11/21/12 (GT law); 8/22/13 (GT Law directly addressing NY DFS); 9/9/13; 10/13/13
 (NCAI); 4/1/14 (GT Law publication); 5/9/14; 10/1/14 (result of Otoe-Missouria conclusion); 11/3/15; 12/8/15;
 1/26/16; 2/6/16; and 11/27/17 (NCAI amicus by GT Law). Ms Weddle and the former General Counsel of
 Bellicose, Dan Gravel, have testified that the lending structure is, and always was, lawful.
 22
   These are not the only lawyers recognizing the legality of tribal lending. Pepper Hamilton’s Richard P. Eckman, et
 al., Update on Tribal Loans to State Residents, 68 The Business Lawyer, ABA Business Law Section, 2 (February,
 2013) (“Most agree that federally recognized, sovereign tribes have the authority to engage in internet lending
 to state residents without those tribes being subjected to state authority.”); Victor D. Lopez, When Lenders can
 Legally Provide Loans with Effective Annual Interest Rates Above 1,000 Percent, is it Time for Congress to
 Consider a Federal Interest Cap on Consumer Loans?, 42 J. Legis 36 (2016) (same); Blake Sims & Justin Hosie,
 Tribal Loans to State Residents—The Next Test of Sovereign Immunity, Consumer Fin. Servs. Newsl. (Am. Bar
 Ass’n), Winter 2011 (“[T]ribes may continue to make loans to non-tribal residents, following only tribal law,
 until Congress passes federal legislation clarifying the respective rights of the sovereigns involved.”); Jennifer

                                                         15
Case 20-40349-elm11 Doc 180 Filed 05/27/20                      Entered 05/27/20 16:01:17              Page 16 of 50




 lending industry is growing. Sources estimate dozens of tribes now depend on tribal government

 to consumer online lending for critical tribal funding.

             35.      Consistent with tribal economic development, it was contemplated that the

 operation would ultimately employ a significant percentage of the LVD tribe.23 A member of the

 tribal council, Craig Mansfield, was selected as Operations Manager. Mansfield was responsible

 for all call center operations including the initial implementation and build out of the call center,

 all front-line personnel management, including hiring and training, daily origination of loans and

 ACH files and general office management. Bellicose provided detailed job descriptions and

 postings for the Operations Manager and other employee positions demonstrating the material

 involvement the reservation played in the lending operation. Michelle Hazen, one of the tribal co-

 managers and now CEO of the tribal lender, was also involved with the interview process.24



 H. Weddle, Nothing Nefarious: The Federal Legal and Historical Predicate for Tribal Sovereign Lending, 5 The
 Federal Lawyer (April 2014) (just like interstate bank loans, “loans by sovereign Indian tribes represent
 another category of loans under U.S. law that may be made to residents of states without regard to state
 usury law.”); Nathalie Martin & Joshua Schwartz, The Alliance Between Payday Lenders and Tribes: Are Both
 Tribal Sovereignty and Consumer Protection at Risk, 69 Wash. & Lee L. Rev. 751 (Spring 2012) (“We do not
 question the right of tribes to utilize sovereign immunity to engage in payday lending. Rather, we gently
 question the wisdom.”); Bree R. Black Horse, The Risks and Benefits of Tribal Payday Lending to Tribal
 Sovereign Immunity, 1 Am. Indian L. J. 388 (2013) (“With regard to tribal sovereign immunity, Congress has
 elected to not obstruct the doctrine in an effort to encourage tribal economic development and self-
 sufficiency…[Thus,] tribal payday lending operations do function as arms of the tribe under the law, and are
 therefore entitled to the protections of tribal sovereign immunity.”); Heather L. Petrovich, Circumventing State
 Consumer Protection Laws: Tribal Immunity and Internet Payday Lending, 91 N.C. L. Rev. 326 (December 2012)
 (advocating for congressional action to address perceived problems with tribal online lending); Adam Mayle,
 Usury on the Reservation: Regulation of Tribal-Affiliated Payday Lenders, 31 Rev. Banking & Fin. L. 1053, 1076
 (2012) (advocating for Congress to address tribal online lending by limiting sovereign immunity to tribal
 lenders “created under tribal law and owned by the tribal government.”); Jeff M. Kosseff, Sovereignty for
 Profits: Courts’ Expansion of Sovereign Immunity to Tribe-Owned Businesses, 5 Fla. A&M U.L. Rev. (2009)
 (advocating for congressional action to address perceived problems with sovereign immunity being asserted
 by tribally owned businesses).
      ____
 23
      See the declaration of Justin Martorello.
 24
    See Michelle Hazen’s declaration detailing the tribe’s conception of Red Rock, the role of Red Rock and
 Bellicose, LVD’s “considerable experience and knowledge” gained, the purpose for Big Picture Loans and the sale
 transaction, complete lack of post transaction involvement by Eventide or Martorello, the operations of Big Picture
 and Ascension today, the substantial interest of the business on the tribal membership, and a detailed description of a
 consumer loan transaction process.

                                                          16
Case 20-40349-elm11 Doc 180 Filed 05/27/20              Entered 05/27/20 16:01:17      Page 17 of 50




        36.     Mansfield setup the call center, purchased cubicles, purchased computers, setup the

 internet, setup billing, hired an assistant manager, hired call center operators, setup payroll,

 purchased items for the tribal lending business and controlled the bank accounts.

        37.     Mansfield unilaterally set the initial wages in his sole discretion, independently

 placed employment adds, and was the ultimate decision maker for hiring and created the employee

 handbook. Mansfield also communicated with the bank and payment processor. He coordinated

 with Bellicose.     He reviewed and approved everything including website content, loan

 applications, underwriting strategies, funding, approval process, direct mail strategy, lead buying,

 collections, contracts, call center scripts, customer acquisition, etc.

        38.     He acknowledged that the authority to extend the funds rested solely and absolutely

 in the discretion of Red Rock and Duck Creek, that the decisions to make the loans were made by

 the people who worked on the reservation, and that it was the on-reservation personnel who

 received the payments and applied them to the consumer accounts. The team he built also sent

 communications to past due accounts, handled customer complaints, continued to learn about the

 business and supported and answered questions for the Philippines call center employees.

        39.     To obtain a loan, customers must visit LVD’s on-reservation tribal server, which

 hosts the website and controls the application process. As the 4th Circuit found, the last act

 necessary to consummate the loan agreements – along with the most the key initial steps took place

 on the Reservation. The application is electronically reviewed, applying procedures that have

 been adopted and approved by the tribal management located on tribal land who had the ultimate

 say in what procedures would be adopted. Employees located on Reservation undertake the final

 review of the loan, enter the date for the dispersal of funds, and approve the agreement. Thus, the

 last act necessary to form the contract takes place on the Reservation.



                                                   17
Case 20-40349-elm11 Doc 180 Filed 05/27/20                 Entered 05/27/20 16:01:17         Page 18 of 50




                                              TRIBAL CONTROL

            40.      Plaintiffs attempt to manufacture a fiction that the Tribe was not in control and

 therefore not the true lender. In addition to being factually inaccurate it is legally irrelevant. No

 legal basis exists for anyone but Congress to dictate an ecommerce law comparable to IGRA in

 gaming. It is not the ministerial details of who did what, or if the LVD tribe accepted consulting

 advice too much, or if the LVD tribe had yet learned enough to reject recommendations, or if/how

 the LVD tribe documented their approvals. The binding legal contract between the LVD tribe and

 Bellicose unequivocally gives ultimate control to the Tribe, in its sole and absolute discretion, to

 approve or reject (or revoke) every single aspect by which their business operated. The LVD

 lending operation was implemented and operated in accordance with the agreements between the

 LVD tribe and Bellicose. At all times, the lending businesses were controlled by LVD.

            41.      If Bellicose was not operating at market rates, or was performing at a substandard

 level of service, LVD always had the right to terminate Bellicose at will. The LVD tribal lenders

 also had the right to reject daily originations, to cease applying payments to loans, to turn off the

 on-reservation server, to revoke all prior authorizations pertaining to operations procedures, to fire

 key vendors, and to close accounts.

            42.      If terminated, Bellicose would be left, potentially overnight if the tribal council so

 chose, to turn over to the LVD tribe its intellectual property and walk away. Martorello was aware

 of this risk, and the potential improper copying of Bellicose’s intellectual property.25

            43.      The Fourth Circuit has already concluded, after its review of the evidence

 pertaining to the LVD tribal lending operation, that Big Picture Loans is the lender and all

 decisions and control resided decisively with the tribal lender and ultimately the tribal council.



 25
      See Declaration of Matt Martorello.

                                                      18
Case 20-40349-elm11 Doc 180 Filed 05/27/20                        Entered 05/27/20 16:01:17                Page 19 of 50




             NON-TRIBAL SMALL DOLLAR LENDERS ARE ALSO NOT SUBJECT TO
             STATE USURY LAWS AND THEIR RATE EXPORTATION MODELS ARE
                 THE EXPRESS POLICY OF THE FEDERAL GOVERNEMENT

          44.      Tribes aren’t the only ones who structure their operations to minimize exposure to

 state usury laws. For example, bank lenders, and others, engage in high interest consumer loans

 utilizing banks in Utah, South Dakota, Delaware and other favorable states as the initial lender to

 avoid less favorable state usury laws. The banks often enter into arrangements with non-banks to

 perform significant functions. That lending structure has been supported by the CFPB, the Federal

 Reserve, the US Treasury, the GAO, the FDIC and the OCC, even though the non-bank financial

 technology partner makes more than 90% of the profits, uses its brand as the face for the lender,

 performs nearly all of the front-end and loan performance functions, originates the loans carrying

 triple digit interest rates, and immediately sells the loans to non-bank third parties.26 Although

 these loans are made nationwide, the banks utilize federal preemption concepts (just like the LVD

 lending operation) to export the favorable Utah or South Dakota rates to the rest of the country

 even though the nominal bank lender is minimally involved and makes a small percent of the

 revenue.27 Even though these arrangements have been criticized as rent-a-bank structures, they


 26
   See, FDIC Examination Guidance for Third-Party Lending As of July 29, 2016 at www.fdic.gov. (Third-party
 lending arrangements may include the following: “Insured institutions originating loans for third parties – In
 these situations, an insured institution typically serves as the originator for an entity that lacks the necessary licenses
 or charter to lend on its own behalf or seeks to take advantage of the institution’s ability to export interest rates.
 Often, the insured institution does not retain significant amounts of loan volume generated, but rather holds
 the loan for only a short period of time before selling it to the third party, which typically secures the ultimate
 funding source); See also: https://www.fdic.gov/news/news/financial/2005/fil1405a.html#foot1 updated in
 November 2015, citing the “typical charge is… an APR of nearly 400%”, and “Insured depository institutions
 may have payday lending programs that they administer directly, using their own employees, or they may enter into
 arrangements with third parties. In the latter arrangements, the institution typically enters into an agreement in which
 the institution funds payday loans originated through the third party. These arrangements also may involve the sale
 to the third party of the loans or servicing rights to the loans. Institutions also may rely on the third party to provide
 additional services that the bank would normally provide, including collections, advertising and soliciting
 applications.”
 27
    See, Sawyer v. Bill Me Later, Inc., 23 F. Supp. 3d 1359 (D. Utah 2014): The servicer was the face of the
 transaction, facilitated origination, performed a credit check, determined whether to extend the credit and purchased
 the loans from the lender after 2 days. The Court held that the Federal Deposit Insurance Act preempted the
 plaintiff’s claims under California law [similar to tribal preemption of state law under the Indian Commerce Clause].

                                                            19
Case 20-40349-elm11 Doc 180 Filed 05/27/20                    Entered 05/27/20 16:01:17              Page 20 of 50




 are specifically authorized by the FDIC. This is consistent with the current federal policy of

 expansion of consumer access to credit, consumer choice and innovations in banking operations

 and structure. 28


 The court analogized the partnership between the bank and Bill Me Later to a credit card program and stated that
 such program was subject to supervision by federal banking authorities. See 23 F. Supp. 3d at 1366–68. Even if
 the partnership was simply a sham to avoid state usury law, the court explained, it would be the task of
 federal banking regulators, not courts, to address problems that resulted from that partnership and similar
 arrangements. See id. at 1367–68; Hudson v. ACE Cash Express, Inc., 2002 WL 1205060 (S.D. Ind.): “The
 plaintiff alleged that the purpose of the partnership agreement between ACE and the bank was to circumvent
 Indiana’s usury laws, but the court held that even if circumvention of state usury laws was the purpose of the
 agreement, § 85 of the National Bank Act [similar to tribal preemption of state law] made such an agreement
 lawful. See id. at *4. The fact that the agreement required ACE to purchase a 95% interest in any loan made under
 the agreement was irrelevant to the court, as was the fact that ACE was responsible for collecting payments under
 the loans. See id. at *3. The court saw “no basis for drawing jurisdictional boundaries” between federal and
 state banking regulation based on the purpose of an arrangement between a bank and a non-bank entity. Id.
 at *6.”; Beechum v. Navient Solutions, Inc., 2016 WL 5340454 (C.D. Cal. Sept. 20, 2016): The court held that when
 assessing whether a transaction falls under a constitutional or statutory exemption from the state’s usury laws, the
 court may only look to the face of the transaction. The non-bank lender originated, underwrote, marketed, and
 funded private student loans for which the bank would be identified as the lender The non-bank lender would
 subsequently purchase 100% of the loans from the bank within 90 days of disbursement for principal, plus
 accrued interest, and less the amount paid for indemnification of loan loss.); Meade v. Avant of Colorado, LLC, 2018
 WL 1101672 (D.Colo.) consumer applied for and obtained loans from servicer website; servicer buys loans
 within 2-days, paid all lender legal fees and fees to initiate the program, bore all expenses incurred,
 determined which loan applicants received loans and bore all costs of making such recommendations, was
 responsible for compliance with federal and state laws, indemnified the Lender, bore all risk of default, and
 conducted underwriting, servicing, and collection; Servicer retained 99% of profits on the loans); Ubaldi v.
 SLM Corp., 852 F.Supp.2d 1190 (N.D. Cal. 2012) where the court stated that a 5% retained interest would have
 “some persuasive force” as a significant stake: “In Hudson, the bank ‘made the loan to Hudson and then sold a
 participation interest to ACE,’ retaining a 5% stake in the loan. 2002 WL 1205060 at *7. The Hudson court noted:
 ‘The record shows that Goleta actually made the loan and retained an even greater financial interest in its loan
 to Hudson than the national bank in Krispin, which the Eighth Circuit held sufficient to invoke the National
 Bank Act in that case." Id. at *5-6 (citing Krispin, 218 F.3d at 924). Hudson concluded as a matter of law that the
 usury claims were expressly preempted because ‘§ 85 of the National Bank Act governs the fees and interest rate
 that Goleta charged Hudson in this case.’ Id.”. The court agreed with Hudson that public policy concerns arising
 from the “rental” of charters as potentially suitable for regulatory redress, but reasoned that the federal banking
 regulatory scheme (much like tribal development) required uniform application rather than fact-intensive difficult
 line drawing by the courts predicated on “the subjective purpose of those engaged in the transaction and/or the
 precise extent of financial risk accepted by the national bank”. (emphasis added).
 28
    See May 20, 2020 joint press release by Federal Reserve Board, FDIC, NCUA and OCC at
 https://www.fdic.gov/news/news/press/2020/pr20061.html?source=govdelivery& to “recognize the important role
 that responsibly offered small-dollar loans can play in helping customers meet their ongoing needs for credit from
 temporary cash-flow imbalances, unexpected expenses, or income shortfalls, including during periods of economic
 stress, natural disasters, or other extraordinary circumstances such as the public health emergency created by
 COVID-19” and “encourage supervised banks, savings associations, and credit unions to offer responsible small-
 dollar loans to customers for consumer and small business purposes” including a fact sheet summarizing studies
 proving that small dollar loan products meet the credit needs of families. See also; CFPB “statutory mandate to
 promote competition, innovation, and consumer access within financial services. To achieve this goal, the new
 office will focus on creating policies to facilitate innovation, engaging with entrepreneurs and regulators, and
 reviewing outdated or unnecessary regulations” https://www.consumerfinance.gov/about-us/newsroom/bureau-
 consumer-financial-protection-announces-director-office-innovation/ and “building a bridge to credit visibility”

                                                         20
Case 20-40349-elm11 Doc 180 Filed 05/27/20                      Entered 05/27/20 16:01:17              Page 21 of 50




            45.      The concept of federal preemption of state interest rates is rooted in the power of

 Congress, and has always been implicit in financial transactions since citizens of one state were

 free to visit a neighboring state to receive credit at foreign interest rates.29 In the early years after

 the founding of the United States, national banks often faced regulatory challenges waged by

 hostile state regulators against national banks who made loans to out-of-state borrowers under

 terms that state regulators alleged were usurious. But nearly 200 years ago, in McCulloch v.

 Maryland, the Supreme Court held that federal law is supreme over state law with respect to

 national banking. 30 Congress ended state interference in national banking by passing the National

 Bank Act (“NBA”) in 1864 to facilitate a national banking system. Since the passage of the NBA,

 the Supreme Court has repeatedly made clear that the States can exercise no control over national

 banks unless permitted by Congress. As a result of this federal preemption, a national bank may

 export a favorable interest rate from its home state in transactions with borrowers from other states.

 There is no such thing as a state-law claim of usury against a national bank.

            46.      The National Bank Act, Rev. Stat. § 5197, as amended, 12 U.S.C. § 85, provides

 that a national bank may charge interest ‘on any loan’ at the rate allowed by the laws of the State

 in which the bank is “located.” Marquette Nat. Bank v. First of Omaha Corp., 439 U.S. 299, 308

 (1978). 31 “[A] national bank is ‘located' for purposes of § 85 in the State named in its organization



 https://www.consumerfinance.gov/about-us/events/archive-past-events/building-bridge-credit-visibility/; Treasury
 “A Financial System that Creates Economic Opportunities – Nonbank Financials, Fintech, and Innovation report:
 https://home.treasury.gov/sites/default/files/2018-08/A-Financial-System-that-Creates-Economic-Opportunities---
 Nonbank-Financials-Fintech-and-Innovation_0.pdf; OCC office of innovation promoting a non-bank rate
 exportation lending license, https://www.occ.treas.gov/topics/responsible-innovation/index-innovation.html; and
 GAO recommending “expansion of credit” urging more certainty “for fintech lenders interested in pursuing
 partnerships with banks” https://www.noonanandlieberman.com/updates/gaos-report-to-congress-on-fintech-
 recommends-agencies-provide-clarification-on-lenders-use-of-alternative-data/
 29
      Marquette Nat’l Bank, 439 U.S. at 318.
 30
      McCulloch, 4 L. Ed. 579 (1819.
 31
   In that case the Supreme Court specifically addressed the risk that its decision would undermine state usury laws
 and found that it was implicit in the provision of the National Bank Act that applied the interest rate of the bank’s

                                                           21
Case 20-40349-elm11 Doc 180 Filed 05/27/20                         Entered 05/27/20 16:01:17                Page 22 of 50




 certificate or in a state in which it has its main or branch offices.” Pacific Capital Bank v.

 Connecticut, 542 F.3d 341, 352 (2d Cir. 2008)(quotations omitted). In addition, “[a]t a minimum,

 the bank must demonstrate, through proof in admissible form, that at least one significant non-

 ministerial action associated with the account took place in the bank’s ‘home state.’” Citibank v.

 Hansen, 28 Misc. 3d 195, 196 (N.Y. Misc. 2010). The three non-ministerial functions are the

 “approval, disbursal and the extension of the credit.” Comptroller of Currency Interpretive Letter

 No. 822 at 12. With regard to approval, “[i]f . . . a loan is subject to non-discretionary criteria

 [such as a credit-scoring model] that will be applied mechanically, … the loan is approved where

 the decision to apply those criteria to that loan is made.” Id. at 12. All approval criteria of the

 LVD tribal lending operation were approved by the tribal Co-managers, all operating on the

 Reservation, and all personnel with the authority to override these criteria were located on the

 Reservation. Consequently, this non-ministerial function took place on the Reservation. The

 instruction to disburse funds was also issued from the Reservation.

            47.      The final non-ministerial function is “the site from which the first communication

 of final approval comes.”.32             This took place on the Reservation. Indeed, the lenders are

 incorporated under tribal law, headquartered on the Reservation, and undertake substantially all of

 the non-ministerial functions on the Reservation. 33 If the National Banking Act and its benefits


 home state, not the customers’. Marquette Nat. Bank v. First of Omaha Corp., 439 U.S. 299, 318-19 (1978)
 (“Petitioners’ final argument is that the ‘exportation’ of interest rates, such as occurred in this case, will significantly
 impair the ability of States to enact effective usury laws. This impairment, however, has always been implicit in the
 structure of the National Bank Act, since citizens of one State were free to visit a neighboring State to receive credit
 at foreign interest rates. Cf. 38 Cong. Globe, 38th Cong., 1st Sess., 2123 (1864). This impairment may in fact be
 accentuated by the ease with which interstate credit is available by mail through the use of modern credit
 cards. But the protection of state usury laws is an issue of legislative policy, and any plea to alter § 85 to
 further that end is better addressed to the wisdom of Congress than to the judgment of this Court.”)
 (emphasis added)
 32
      https://www.occ.gov/topics/charters-and-licensing/interpretations-and-actions/1998/int822.pdf
 33
   See expert opinion Richard Ross, detailing: the LVD non-ministerial functions occurring on reservation; the origin
 of rent-a-tribe from banking; Red Rock bore the risk of the loans as “true lender”; and similar models existing in
 lending attached to the Debtor Objection.

                                                             22
Case 20-40349-elm11 Doc 180 Filed 05/27/20                       Entered 05/27/20 16:01:17               Page 23 of 50




 of preemption of state law are any barometer as to what is appropriate for tribal preemption, and

 the ability for a tribal lender to engage non-tribal fintech support, the legality of the LVD tribal

 lending is unquestionable.

            48.      It is perfectly permissible for an entity to deliberately structure its affairs with this

 test in mind. “[T]he court does not question [the banks’] right, consistent with federal law, to

 structure its credit line and credit card affairs in a manner that enables it to avoid and circumvent

 the usury limits of th[e] state,” provided that it “has, indeed, so structured its affairs.” Citibank v.

 Hansen, 28 Misc. 3d 195, 201 (N.Y. Misc. 2010). The same is true for tribal internet lending.

            49.      If Plaintiff’s theories of a “predominate economic interest test” are somehow

 relevant to restricting sovereignty, (unlike non-tribal cases Plaintiffs frequently cite) Red Rock,

 Duck Creek and later, Big Picture, were the only entities which bore the entire risk of defaults and

 owned the entire economic interest in the loans from inception through termination.34

            50.      Under Restatement (Second) of Contracts 188, the 4th Circuit has effectively

 determined that the reservation also is the place of contracting, the place of negotiation and the

 place of performance (since this is where payments were mailed, or electronically received, and

 uploaded to the bank and loan accounts to apply against the consumer accounts). In addition, the

 risk of a default on the loan agreement is borne by the tribe. Were a balancing necessary, the tribal

 interest in revenues to provide vital services to an impoverished community, much like the interest

 of the federal government in tax collections, far outweighs and constitutes a “materially greater

 interest” in the loans than any state. 35


 34
      Big Picture Loans, LLC is the tribal successor to Red Rock and Duck Creek.
 35
    As demonstrated in Shivwits Band of Paiute Indians v. Utah, 428 F.3d 966, 968 (10th Cir. 2005), tribal interests
 are measured on a relative basis and long-term basis, not a nominal basis. See declaration of Chairman Williams
 detailing the substantial interests the tribe has in the loans, as the Fourth Circuit also found. In balancing interests,
 tribal interests additionally benefit from the federal interests inextricable link to tribal economic development. Here,
 LVD’s interest are on par with the importance of federal income taxes to the US government.

                                                            23
Case 20-40349-elm11 Doc 180 Filed 05/27/20                     Entered 05/27/20 16:01:17              Page 24 of 50




            51.        In Texas, Credit Access Businesses (“CABs”) have charges for small dollar

 consumer lending similar to those of the LVD tribe. In the CAB model the CAB is the face of the

 lender, and performs all of the front-end and loan performance functions, but the lender provides

 the dollars to be loaned, and it receives the non-usurious “interest” rate (usury cap is 10% APR)

 while the CAB gets all of the remainder as fees for a combined triple digit average percentage rate

 to the borrower. This economic split, on a net basis, is not unlike the fintech/bank partnerships

 above, approximately 90% to the CAB and 10% to the lender. 36

            52.        An even more striking example involves Low Income Housing Tax Credits

 (“LIHTC”). Because tribes are federally tax-exempt entities, non-Indian investors may own up to

 99 percent of a tribal project for the 10-year period of the tax credits.37 The same is true for New

 Market Tax Credits where the non-Indian investor may own up to 99 percent of the tribal project

 for seven years. In both cases, it is common for the investors to transfer ownership of the project
                                                                    38
 to the Indians after the tax credit period has expired.                 In this case, the entire operation was

 transferred to the LVD tribe in four years, resulting in several millions of dollars for the tribe. 39

            53.        In what could be described as a perfectly legal rent-a-municipality structure, an

 industrial organization will team up with a municipal organization to issue tax free industrial




 36
   The Texas Office of Consumer Credit Commissioner details the statutory fintech-lender relationship here:
 https://occc.texas.gov/sites/default/files/uploads/what-is-a-cab-6-26-14.pdf; see also the economic breakdown within
 the “Components of the Finance Charge” at 90% net vs 10% net: https://www.checkngo.com/wp-
 content/uploads/2018/02/TX_PDL_CNG_ONLINE_2018V1.pdf). Dozens of comparative examples exist across
 Texas are publicly available, and similar statutory arrangements to the CAB model have existed in FL, OH and MD.
 CABs are prevalent across the state of Texas and was upheld by the 5th Circuit in Lovick v. Ritemoney, Ltd., 378
 F.3d 433 (2004).
 37
      Low Income Housing Tax Credits 101, Travois, Inc. (2013).
 38
      26 U.S.C. 45d.
 39
   While Plaintiffs prefer to measure only distribution to owner, 2% of revenue increasing to 6% over time (alone a
 substantial interest to LVD as the Fourth Circuit found), one benefit they ignore is the value of the equity which has
 been estimated to be $25 million in additional value to the Tribe at the date of sale, and well in excess of $100
 million upon maturity of the note.

                                                          24
Case 20-40349-elm11 Doc 180 Filed 05/27/20                        Entered 05/27/20 16:01:17     Page 25 of 50




 revenue bonds at low rates. The industrial organization gets a new facility by using the tax

 attributes of a municipality and the municipality gets a new business resident. Similarly, private

 activity bonds are nominally issued by the governmental entity for the benefit of the private party.

                                     THE ARRANGEMENT WITH BELLICOSE

            54.      Having been assured that the arrangement and the economics would be legal, and

 not subject to state usury laws, the LVD tribe and Bellicose entered into a contract where the tribe’s

 consumer lenders, Red Rock and Duck Creek, which were arms of the tribal government, would

 make internet loans on the reservation. The documents between the tribal lenders, Red Rock and

 Duck Creek, and the borrower apply tribal and federal laws, not state law. The tribe would own

 the lending business and conduct all of the activities of the lending business on the reservation.40

 The tribe would determine the marketing strategy.                      The tribe would get the online credit

 applications from the customers, which were submitted to a server on the reservation. The tribe

 would determine the underwriting and decide which loans to make or deny. The tribe would send

 the money to the customer from the reservation. The payments would be made to the tribe and

 debited to the accounts and applied to the loans all on the reservation.

            55.      The tribe would determine the collection strategy. The tribe would bear the entire

 risk of defaults and owned the entire economic interest in the loans. The tribe made the strategic

 decisions and could revoke those decisions at any time in its sole discretion. The tribe employed

 Indians on the reservation to handle the lending business.41 Dozens of Philippine customer service

 representatives reported directly to on reservation employees of the tribe. The tribe’s compliance

 board, and the tribal regulatory agency ensured that applicable federal and tribal laws were




 40
      See Declaration of Matt Martorello.
 41
      See declaration of Justin Martorello regarding on reservation operations.

                                                             25
Case 20-40349-elm11 Doc 180 Filed 05/27/20               Entered 05/27/20 16:01:17     Page 26 of 50




 followed. Tribal officials, and the tribal council were regularly involved in decisions, and

 approved the annual budgets. A member of the LVD tribal council acted as executive officer and

 approved operational decisions for the tribal lender.

        56.     Bellicose would develop the tribe’s intellectual property and provide support

 services off the reservation. The tribe could fire Bellicose and retain increasingly valuable

 intellectual property that Bellicose had developed. Bellicose would provide expertise not available

 on the reservation, and operational services, off the reservation, and was paid for that expertise

 and services based on levels of success at economic rates similar to comparable arrangements

 between bank and non-bank lenders. While the tribe would receive a guaranteed minimum of 2%

 of the revenues, it also built an equity value approximating $25,000,000 by date of sale in January

 2016 and is estimated to increase to well over $100 million by 2023.

        57.     The LVD tribe has also loaned over $7,000,000 to the current tribal lender, Big

 Picture, also an arm of the tribe, and has received significant interest payments in addition to the

 millions of dollars received by the LVD tribe from the lending operation.

        58.     All of this was subject to federal lending laws, as well as Indian law, which has

 comprehensive regulations for consumer lending to protect consumers and was blessed by both

 lawyers for Bellicase and the LVD tribe. In many cases these Indian laws incorporate relevant

 federal laws. This structure is absolutely consistent with the federal policy of long range Indian

 economic development and worked as contemplated by the government policies which the United

 States government is obligated to promote.

        59.     LVD’s distributions funded schools, college scholarships, health care, housing,

 elder care programs, utility assistance programs, safety and legal systems, and provided other

 significant benefits to the tribe. The distributions alone averaged 30% to 40% of the governmental



                                                 26
Case 20-40349-elm11 Doc 180 Filed 05/27/20                     Entered 05/27/20 16:01:17              Page 27 of 50




 operating budget of the LVD tribe. As originally contemplated by the LVD tribe, it was then ready

 to purchase Bellicose and take over the entire operation.

                                                      THE SALE

          60.      In the Fall of 2012, less than a year after the inception of the Bellicose agreement

 with Red Rock, Michelle Hazen, one of the tribal co-managers of Red Rock, first suggested the

 possibility of a potential acquisition by the LVD tribe of the Bellicose operation citing the

 substantial importance its continuity meant to the tribal people. Martorello responded offering to

 sell a copy of the Bellicose IP, but the parties did not come to terms.

          61.      Subsequently, the parties discussed a long-term joint venture option, and in

 December of 2013 Martorello again rejected LVD’s proposal tribe for economic reasons.

          62.      In June of 2014 the LVD tribe again approached Martorello regarding a proposed

 sale. Once again Martorello rejected the offer based on the economics.

          63.      On August 14, 2014 the general counsel for the LVD tribe sent Martorello three

 options to consider, including one with a structure similar to the final sale terms contemplating a

 sale price as a multiple of portfolio revenue, payments from a waterfall and a sunset provision.42

 The economics appeared to meet the economic and tax benefits required by Martorello. If a final

 agreement could not be reached, Martorello had other tribes eager to acquire Bellicose. For the

 remainder of 2014, Martorello studied the tax impact and structure of the contemplated transaction.

          64.      In late 2014 Martorello’s wife became pregnant and Martorello realized that he

 would relocate from his then residence in Puerto Rico and his Puerto Rican tax benefits might



 42
    Plaintiffs used to contend that “the sale transaction was devised by Martorello to shield him and his closely-held
 corporations…” The Fourth Circuit disagreed. In fact, Plaintiffs knew that Martorello did not devise the sale deal at
 all. In other litigation, Plaintiff’s complaint admits, “This sale model-designed by the Rosette law firm (counsel
 for the Tribe and Tribal Lending Entities)-has been used by several other tribal lending enterprises involved in this
 illegal conduct. See Williams v Big Picture Loans, LLC, 329 F. Supp. 3d 248, 272 (E.D. Va. 2018)… (Solomon
 v. Am. Web Loan, No. 4:17CV145, 2019 WL 1324490, at *7 (E.D. Va. Mar 22, 2019))” (emphasis added).

                                                          27
Case 20-40349-elm11 Doc 180 Filed 05/27/20                       Entered 05/27/20 16:01:17            Page 28 of 50




 expire.43 After concluding that the structure of the proposed sale would not jeopardize Puerto

 Rican tax benefits contemplated by Martorello the sale contracts were further negotiated and

 finally executed in October of 2015.

            65.      Consequently, after considerable negotiations over many months, this Debtor,

 Eventide, was formed to implement the sale of Bellicose to the LVD tribe in exchange for a seller

 financed 7-year secured earn out note with a face amount of $300 million (the “Note”). The tribe

 would pay no more than $300 million, and possibly much less, for Bellicose. In December 2018,

 LVD Chairman Williams testified that “LVD is projected to pay only $139 million for the business,

 which is likely worth about two times as much.” The sale closed in January 26, 2016, over three

 years after the initial of discussions of a sale began. The parties publicly announced the deal as a

 landmark success story in Indian country. 44 Today, the LVD tribal lending operations have over

 $57 million in retained earnings.

            66.      As part of the restructure, the tribe formed Big Picture, a successor to Red Rock

 and Duck Creek, as the lender on the reservation, and Ascension Technologies, Inc. (“Ascension”)

 as the tech provider for the business and successor to Bellicose. Ascension is owned by the tribe

 and is headquartered on the reservation. Most of Ascension’s employees are off the reservation,

 where technical expertise, not available on the reservation, is available for the Ascension

 operations. 45 The utilization of non-Indian expertise is specifically provided for and sanctioned

 in Section 2(a) (12) of the NABDA to fulfill federal policy.




 43
      Significant tax and economic benefits were available to Martorello in Puerto Rico.
 44
    https://www.prnewswire.com/news-releases/lac-vieux-desert-band-of-lake-superior-chippewa-indians-bolsters-
 tribal-economic-development-portfolio-with-purchase-of-bellicose-capital-llc-300210679.html
 45
      Experienced data analysts and software experts are few and far between on a rural reservation of 700 members.

                                                            28
Case 20-40349-elm11 Doc 180 Filed 05/27/20                   Entered 05/27/20 16:01:17         Page 29 of 50




            67.      Both Big Picture and Ascension are wholly owned by Tribal Economic

 Development Holdings, LLC (“TED”), which is owned by the tribe. Each of these, and each of

 their predecessors, is a governmental arm of the tribe and not subject to state law. The tribe runs

 everything. Lending by Big Picture continues to be done on the reservation, with primarily Indian

 employees. The tech services, CPAs and data scientists are provided by Ascension in Atlanta, the

 American Virgin Islands and Puerto Rico, with many of the Ascension employees, including its

 CEO, Brian McFadden, being the non-Indian personnel formerly employed by Bellicose. Neither

 Eventide nor Martorello is involved in the lending by Big Picture or the operations of Ascension.

 Eventide is just a secured creditor with marketplace rights consistent with holders of earn out

 secured notes with termination provisions.46

            68.      The economics of the earn out Note work like this. As is typical for Indian

 operations, the tribe now takes 6% of the gross revenues off the top to support the governmental

 activities of the tribe. This is comparable to the off the top amount that tribes take from casino

 operations regulated by IGRA. Next comes the costs of the operation, including the operational

 costs of Ascension. That includes not only wages and rent, and the day to day expenses, but also

 very large marketing costs, as well as interest payments and financing costs to other lenders to Big

 Picture.

            69.      Only then, after all costs are paid, if there are any dollars left over, those dollars go

 to pay down the Eventide Note. To ensure that only fair value is paid by the tribe, the Note, unless

 extended by a court, sunsets the remaining principal and interest after 7 years, in 2023. In fact, the




 46
      See, expert report of John Norman 1-11-2019.

                                                        29
Case 20-40349-elm11 Doc 180 Filed 05/27/20                        Entered 05/27/20 16:01:17        Page 30 of 50




 LVD tribe has not made payments to Eventide in accordance with the provisions of the Note for

 several months and the LVD tribe appears to be in default.47

            70.      Since this is an earn out note, it has some tight reporting and other covenants,

 typical of that type of a note, including provisions regarding change of management and budgetary

 constraints.48 The tribe hasn’t provided required information, has improperly incurred debt, has

 breached several covenants, and changed its business operation to the detriment of the Debtor,

 which are additional defaults.49              These defaults, the lack of payments on the Note, and the

 oppressive cost of litigating in multiple forums, has resulted in this Chapter 11 case.

               THE OTOE-MISSOURIA REQUEST FOR PRELIMINARY INJUNCTION

            71.      Plaintiffs cite to the Otoe-Missouria injunction decisions for the proposition that

 the loans are subject to state law and as the factual catalyst for Martorello’s alleged effort to avoid

 liability. In Otoe-Missouria certain tribes, including the LVD tribe, sued the New York Attorney

 General seeking to enjoin the New York Attorney General from interfering with the tribal lending

 businesses of the tribes, much like the activities taken in Operation Chokepoint (detailed below).

 In October of 2014, the 2nd Circuit concluded that enough evidence had not been presented to

 meet the difficult standards for an injunction but neither the district court nor the 2d Circuit found

 LVD’s lending activities were “illegal,” In fact, the Fourth Circuit’s decision in Williams

 effectively determined that the lending activities of the LVD tribe weren’t subject to Virginia usury

 laws. The Fourth Circuit noted Otoe-Missouria in rejecting the theory advanced by the Williams

 plaintiffs in Virginia and by the Plaintiffs in this Chapter 11 case. See Williams, 929 F.3d at 175.




 47
      Reconciliation of the Note payments is currently part of the arbitration proceeding.
 48
      Expert report of John H. Norman January 11, 2019.
 49
   The business model was changed to minimize profits and payments to the Debtor on the Note in favor of potential
 increases in equity appreciation.

                                                             30
Case 20-40349-elm11 Doc 180 Filed 05/27/20                   Entered 05/27/20 16:01:17             Page 31 of 50




         72.      While the preliminary injunction record presented to the 2d Circuit was insufficient

 to justify an injunction, the court did not disagree with LVD’s ultimate legal position regarding

 the application of tribal law to the LVD tribal lending operations through the principles established

 in California v. Cabazon Band of Mission Indians, 480 U.S. 202 (1987) and White Mountain

 Apache Tribe v. Bracker, 448 U.S. 136, 143 (1980), finding that “[a] court might well find that the

 tribes’ sovereign interest in raising revenue militate in favor of prohibiting a separate sovereign

 from interfering in their affairs” and that with the benefit of a complete record the tribes “may

 ultimately prevail” in the litigation. Otoe-Missouria, 769 F.3d at 112 n.4, 118, n.6.

         73.      The much more complete record before the Fourth Circuit in Williams confirmed

 the 2nd Circuit’s legal conclusions necessary to prevail in Otoe-Missouria, that: “one side of the

 transaction” (i.e. the lending) is “firmly rooted on the reservation”; or that the “transactions
                                                                                                                 50
 occurred” on the reservation and the tribe has a substantial interest in the lending business.

 Williams, 929 F. 3d at 174-75, 182, 184-85. The Fourth Circuit further concluded that the LVD

 tribal lending entities serve the important federal interests of “tribal self-governance and tribal

 economic development” and “‘the promotion of commercial dealings between Indians and non-

 Indians.’” Id. at 185 (quoting Breakthrough Management Group, Inc. v. Chukchansi Gold Casino

 & Resort, 629 F.3d 1173, 1187-88 (10th Cir. 2010)).

         74.      Martorello and the LVD tribe viewed the 2d Circuit decision in Otoe-Missouria as

 a validation of the tribal law positions determined by the experts and relied upon by Martorello,

 but LVD concluded that further litigation at that time wasn’t warranted. The LVD tribe noted it




 50
   Big Picture’s operation provide[d] more than 40% of LVD’s general fund, and those profits [we]re projected to be
 capable to fully fund LVD’s government budget in the coming years. The loan is consummated (and collected) by
 Big Picture Loans on reservation where Big Picture is managed, headquartered and all its employees are based, and
 the tribal and federal interests in Big Picture’s revenues are vital to LVD’s self-government.

                                                        31
Case 20-40349-elm11 Doc 180 Filed 05/27/20              Entered 05/27/20 16:01:17        Page 32 of 50




 was on the best footing it had ever been, and agreed to “go quietly into the night” and build an

 “even stronger case” in the event of future litigation.

        75.     By September 24, 2013 Martorello reported “I know the FDIC issues are over. The

 banking issues are dealt with and over. CFPB/FTC is non-issue, and DOJ is likely not an issue

 either (though some say it is and I don’t know why). So… all federal issues are mitigated outside

 of this litigation.” Martorello was uninterested in being the center of what he called a political and

 improper attack by governmental authorities and refused to provide services to the LVD tribe

 related to New York consumers, notwithstanding the legality of the loans and his belief that the

 ruling of the New York court was incorrect.

        76.     Contrary to the allegations of the Plaintiffs, the 2d Circuit decision in Otoe-

 Missouria, which occurred in October of 2014, long after negotiations for the sale of Bellicose to

 the LVD tribe began, and well before the sale actually occurred, was not the reason for the sale of

 Bellicose in 2016.

                                    OPERATION CHOKE POINT

        77.     Operation Chokepoint was an improper and unsanctioned effort by a small

 constituency of agents at the Department of Justice, the CFPB and the FDIC, who desired to use

 their position to destroy several politically disfavored industries, including the small dollar lending

 industry. It almost worked. The Operation Chokepoint participants recognized that they could

 not directly challenge the perfectly legal tribal lending industry, so they attempted, in many cases

 successfully, to intimidate the banks and processors that were critical to the lending businesses and

 force them to discontinue relationships under threat of investigation. As a significant vendor to

 the LVD tribal lending business Bellicose, and Martorello, were justifiably concerned about the

 actions of the participants in Operation Chokepoint.



                                                   32
Case 20-40349-elm11 Doc 180 Filed 05/27/20                     Entered 05/27/20 16:01:17               Page 33 of 50




          78.      Operation Chokepoint was essentially disbanded by agency leadership after, among

 other things, admonishment by Congress, first by letter in August 2013, and then by formal

 investigative reports published in May of 2014 and December 2014. 51 New management at the

 DOJ, the FDIC and the CFPB expressly renounced the tactics of Operation Chokepoint as having

 been improper.52 The banks and credit bureaus threatened by Operation Chokepoint ultimately

 concluded that tribal lending at high rates was perfectly legal and not subject to state usury laws

 and continue to do business with the LVD tribe and other tribal lenders now, six years later,

 unhindered by their regulators. Throughout this period Martorello, the LVD tribe and experts on

 tribal lending (including Weddle) continued to believe that the lending operation of the LVD tribe

 and the provision of services by Bellicose was legal and they agreed with Congress that these

 agents involved had no legal justification for these actions and were engaging in an improper abuse

 of governmental power.




 51
   House Oversight Committee Report on Operation Chokepoint summary of key findings published May 29, 2014:
 https://republicans-oversight.house.gov/report/report-dojs-operation-choke-point-secretly-pressured-banks-cut-ties-
 legal-business/ “Operation Choke Point was created by the Justice Department to “choke out” companies the
 Administration considers a “high risk” or otherwise objectionable, despite the fact that they are legal businesses”;
 “Operation Choke Point has forced banks to terminate relationships with a wide variety of entirely lawful and
 legitimate merchants. The initiative is predicated on the claim that providing normal banking services to certain
 merchants creates a “reputational risk” sufficient to trigger a federal investigation”; “ Acting in coordination with
 Operation Choke Point, bank regulators labeled a wide range of lawful merchants as “high-risk” – including coin
 dealers, firearms and ammunition sales, and short-term lending. Operation Choke Point effectively transformed
 this guidance into an implicit threat of a federal investigation”; “Operation Choke Point was focused on
 short-term lending, and online lending in particular. Senior officials expressed their belief that its elimination
 would be a “significant accomplishment” for consumers.” Also, December 8, 2014, Congress issued a seething
 report about the FDIC’s involvement in OCP: https://republicans-oversight.house.gov/wp-
 content/uploads/2014/12/Staff-Report-FDIC-and-Operation-Choke-Point-12-8-2014.pdf
 52
    See, e.g., https://www.fdic.gov/transparency/legal-misc/statement-and-letter-on-bank-customer-relationships.pdf,
 page 4 resolving the litigation brought against the FDIC for its OCP actions and a letter to Congressman
 Luetkemeyer acknowledging their responsibilities must be borne out of our laws and regulations. “They must never
 be based on personal beliefs or political motivations. Regulatory threats, undue pressure, coercion, and intimidation
 designed to restrict access to financial services for lawful businesses have no place at this agency.” See also
 http://alliedprogress.org/wp-content/uploads/2017/08/2017-8-16-Operation-Chokepoint-Goodlatte.pdf “the initiative
 is no longer in effect, and it will not be undertaken again” and that “the Department will not discourage the
 provision of financial services to lawful industries, including businesses engaged in short-term lending and firearms-
 related activities.”

                                                          33
Case 20-40349-elm11 Doc 180 Filed 05/27/20                         Entered 05/27/20 16:01:17    Page 34 of 50




            79.      Although Operation Chokepoint had been effectively discontinued in 2014, the

 CPFB had also proposed rules that would have indiscriminately annihilated small dollar lending

 nationwide. The bureau’s own analysis predicted the rules could eliminate at least 60% to 80% of

 the small dollar loan market.53 By April 2015, after considerable criticism of the proposed rule by

 numerous parties, the proposed rule was reconsidered by the CFPB and numerous tribes, including

 the LVD chairman, joined a panel, the SBREFA panel, which interacted with the CFPB about the

 proposed rule and its impropriety. By mid-2015 the small dollar rule was addressable with

 technology to ensure the longevity of the LVD Tribe’s business and the tribal lending industry.

 Throughout this entire period Martorello checked with the legal experts and was repeatedly assured

 of the legality of the LVD tribe lending business. As Jennifer Weddle stated in her deposition,

 LVD and Martorello’s businesses were legal in 2011, in 2013, in 2014, in 2016 and all remain

 legal still today.54

            80.      The sale of Bellicose to the LVD tribe was negotiated from late 2012 until an

 agreement was reached in 2015. The negotiations were driven by the economics of the proposed

 transaction, not by the inappropriate and ultimately unsuccessful actions of the participants in

 Operation Chokepoint.

            81.      The LVD lending operation was carefully designed and operated to comply with

 applicable law. What combination of motivations caused Martorello to agree to a sale of Bellicose




 53
   The CFPB rule was reported as reducing revenue of small payday lenders by 82%, forcing many payday
 lenders to close locations, particularly in rural areas. See
 http://www.crai.com/sites/default/files/publications/Economic-Impact-on-Small-Lenders-of-the-Payday-Lending-
 Rules-under-Consideration-by-the-CFPB.pdf And the CFPB’s own recent testimony to Congress by about the
 rule reference it as “one of the most detrimental regulations ever issued by the CFPB,” Press said:
 https://www.heartland.org/news-opinion/news/consumerfinancial-protection-bureau-considers-repealing-payday-
 loan-rule.
 54
      See, e.g. excerpts from the deposition of Jennifer Weddle.

                                                            34
Case 20-40349-elm11 Doc 180 Filed 05/27/20               Entered 05/27/20 16:01:17        Page 35 of 50




 to the LVD Indians has absolutely nothing to do with whether the structure and the operations

 were legal.

                                      THE CURRENT CONTROVERSY

           82.     Eventide and Martorello, and several others, including the LVD tribe, have been

 sued by the Plaintiffs in several states since 2017. It’s no secret that this tribal lending structure,

 in fact the entire tribal lending industry consisting of over a dozen tribes, was designed to enable

 internet lending to consumers, in small dollar amounts, with annualized interest rates much higher

 than permitted by state usury laws. This is much like the casinos which are structured to enable

 Indians to provide gambling notwithstanding state gambling laws and the internet bank lending

 operations which also rely on federal preemption to ignore state usury laws. The sovereignty rights

 of Indian tribes do not depend on the choice of business by the tribes.

           83.     High cost small dollar lending is permitted in at least 30 states. For example, in

 Virginia, where the Debtor is accused of illegally violating the Virginia usury laws, consumer

 loans over $2500 are exempt from the usury laws entirely. Also, in Virginia, licensed payday

 lenders with a physical presence in Virginia can charge triple digit effective annualized rates (e.g.

 625%).55 As late as 2018, the Virginia State Corporation Commission Bureau of Financial

 Institutions issued a letter stating that “an arm of the [tribe]” was “not required to be licensed under

 the laws that are enforced by the Bureau”. The Plaintiffs and others contend this type of business

 constitutes predatory lending, is unfair to borrowers and should be eliminated.

           84.     But that’s up to Congress. And the fact is that Congress has rejected a federal

 interest rate cap as recently as 2010, in the very same law that designated tribes as regulators of




 55
      10VAC5-200-80. Payday Lending Pamphlet Text and 10VAC5-200-30.

                                                    35
Case 20-40349-elm11 Doc 180 Filed 05/27/20                   Entered 05/27/20 16:01:17              Page 36 of 50




 their consumer lending operation.56 Congress went so far as to prohibit the CFPB from issuing

 regulations establishing a usury limit.57 Tribal online lending structures are legal until Congress,

 not the states, decides to restrict Indian sovereignty. Congress has not limited the ability of tribes

 to enter into relationships with non-Indian service providers. Williams v. Big Picture Loans, LLC,

 929 F.3d 170, 180 (4th Cir. 2019) (noting that “the district court cited to no authority suggesting

 that a tribe must receive a certain percentage of revenue from a given entity for the entity to

 constitute an arm of the tribe” and that tribal revenue creation “both now and in the future” was

 likely dependent upon the Tribe’s relationship with a non-tribal entity).

            85.     As repeatedly stated by the Supreme Court, the judiciary may not independently

 decide when and how to abrogate tribal immunity for commercial conduct but must defer to

 Congress. Williams, 929 at 185 (“It is Congress – not the courts – that has the power to abrogate

 tribal immunity”) (citing Bay Mills, 572 U.S. at 800); see also Kiowa, 523 U.S. at 758; Oklahoma

 Tax Comm’n, 498 U.S. at 509. A severely consequential restriction to tribal ecommerce is equally

 as deferential.

            86.     Martorello and the LVD tribe’s experts did their homework and structured the LVD

 tribe operation to comply with the law. Complying with the law doesn’t make someone liable.

 Unlike the operations of some other operators, customers of Red Rock, Duck Creek and later Big

 Picture, weren’t defrauded and comprehensive consumer protection regulations covering these

 loans actually existed on the reservation. The LVD tribe owned the customer loans, from

 origination to collection, unlike in other situations where the loans were immediately sold to non-

 Indians.


 56
    “In addition, one proposed amendment would have capped the interest rate at which loans could be offered at the
 maximum rate permitted by the State in which the consumer resided. S. Amdt. 3746 to S.3217, 111th Cong.
 (introduced May 13, 2010) (“Whitehouse Amendment”). That proposal was rejected. Id. (rejected May 19, 2010).”
 57
      12 U.S.C. 5517(o).

                                                        36
Case 20-40349-elm11 Doc 180 Filed 05/27/20                     Entered 05/27/20 16:01:17               Page 37 of 50




          87.      The Plaintiffs say that the structure was a sinister scheme to avoid the usury laws

 and hide behind sovereign immunity. They say it was a sham, and that Martorello was actually

 the lender. They say that Eventide and Martorello made too much and the LVD tribe didn’t

 perform enough functions and didn’t receive enough of the proceeds. Therefore, Eventide and

 Martorello and the tribe were illegally violating the usury laws. And because they were knowingly

 violating the usury laws Eventide and Martorello and the LVD tribe, and others, are corrupt

 racketeers and subject to RICO and were unjustly enriched. Effectively, the Plaintiffs say that

 Eventide, and the other defendants, should be liable for doing exactly what the federal government

 and the NABDA encourage. 58

          88.      But they can’t get past the fact that the LVD tribe consumer lending operation was

 specifically designed to be legal, and not subject to state usury laws, much like bank small dollar

 lending and credit card operations are often based in South Dakota or Utah. These bank structures

 have been upheld by the courts, even when the loan is purchased immediately by the non-bank and

 the nominal bank lender is minimally involved.59

          89.      Because of federal preemption, if the federal government doesn’t like tribal lending,

 or the relationship between tribes and outside vendors and service providers, it can pass laws, or

 enact regulations, to achieve that objective. But so far, the federal government has adopted a

 policy that economic empowerment of Indian tribes outweighs state concerns about interest rates.




 58
   Despite their original contention that Martorello lacked good faith, Plaintiffs have recently admitted in another
 Court, “in [Martorello’s] view, this structure was legitimate because the ‘cornerstone of the sovereign model,’…
 was the delegation of ‘loan originations’ to the tribal lending entity. Delegating originations to the tribal lender…
 purportedly exempted the loans from state interest rates” and “Martorello believed that his company could
 control operations so long as the final act of loan origination occurred on the reservation”.
 59
   Beechum v. Navient Solutions, Inc., 2016 WL 5340454 (C.D. Cal. Sept. 20, 2016): Hudson v. ACE Cash Express,
 Inc., 2002 WL 1205060 (S.D. Ind.) Sawyer v. Bill Me Later, Inc., 23 F. Supp. 3d 1359 (D. Utah 2014) Meade v.
 Avant of Colorado, LLC, 2018 WL 1101672 (D.Colo.).

                                                          37
Case 20-40349-elm11 Doc 180 Filed 05/27/20                        Entered 05/27/20 16:01:17                Page 38 of 50




 If the Plaintiffs and the states, and others, disagree they can take it up with Congress and have laws

 passed regarding these loans, similar to federal laws governing casinos and bank lenders.

             THE PLAINTIFFS ATTEMPT TO MANUFACTURE A CLAIM WHERE NONE
                                       EXISTS

            90.      Because restrictive laws or regulations regarding tribal lending don’t exist, the

 Plaintiffs throw around a bunch of pejorative statements like sham, and defacto lender, and

 scheme, and rent a tribe, which, to the Plaintiffs, is apparently defined as complying with the law

 and implementing Federal policy.60               They discount the intelligence and judgment of the tribal

 leaders and point to other lending arrangements that DID defraud people, or didn’t actually involve

 tribes at all, and weren’t structured to comply with federal lending laws.61 They say that the benefit

 to the LVD tribe was too little. And they point to failed improper attempts by government

 authorities like the CFPB and the New York Attorney General and Operation Chokepoint to

 destroy the tribal lending industry.

            91.      There is no court ruling or order that permits any state, much less a private party,

 to declare an Indian tribe’s consumer lending and its consensual contracts unlicensed or illegal, let

 alone permitting a state, to interfere with those contracts. Instead, federal law permits national

 banks, FDIC-insured state-chartered banks and certain other classes of lenders (e.g., preferred

 ship-mortgage lenders), to make loans to residents of states without being subject to that resident

 state’s usury laws. Loans by Indian tribes as sovereigns represent another category of loans under

 the laws of the United States that may be made to residents of states without regard to state usury

 law.


 60
      A successful British reorganization results in a Scheme of Arrangement.
 61
    Not only is Plaintiff’s interpretation of: “rent-a-casino”, “rent-a-billboard” and “rent-a-tribal-tax-credit” lawful, so
 are “rent-a-bank”; “rent-a-municipality”; “rent-a-Delaware-liability-protection-company”, “rent-a-startup”, “rent-a-
 franchise” Plaintiff’s conveniently ignore that the arrangement between the Plaintiffs and their counsel could be
 described as “rent-a-plaintiff”.

                                                             38
Case 20-40349-elm11 Doc 180 Filed 05/27/20                      Entered 05/27/20 16:01:17               Page 39 of 50




          92.      The Indian Commerce Clause broadly preempts state laws that interfere with tribal

 activities and business enterprises. “[T]he Indian Commerce Clause accomplishes a greater

 transfer of power from the States to the Federal Government than does the Interstate Commerce

 Clause” because although the “States still exercise some authority over interstate trade,” they

 “have been divested of virtually all authority over Indian commerce and Indian tribes.” Seminole

 Tribe of Florida v. Florida, 517 U.S. 44, 62, (1996).

          93.      The Plaintiffs point out that the borrowers aren’t physically located on the

 reservation. That isn’t relevant. 62 The Supreme Court has made it clear that Indian tribes even

 retain some forms of civil jurisdiction over the conduct of non-Indians on non-Indian fee lands,

 including “the activities of nonmembers who enter consensual relationships with the tribe or its

 members, through commercial dealing, contracts, leases, or other arrangements.” Montana v. U.

 S., 450 U.S. 544, 565–66 (1981) (emphasis added).63 The contract clause, found in Article I,

 section 10 of the Constitution, prohibits the states from impairing the obligations of contracts.

 States have no power to generally restrict their citizens’ freedom of contract or ability to shop for

 credit across jurisdictional boundaries. Governments cannot generally substitute their judgments

 for those of their citizens.64 Usury laws regulate and license the conduct of the lender, not the




 62
   Under The Restatement (Second) of Contracts Section 187, the physical location of parties has no bearing on
 fundamental policy or a balancing test on “materially greater interest” in the loan, and only a minor influence on a
 balancing test under Section 188.
 63
    Kiowa Tribe, 523 U.S. at 755 (“To date, our cases have sustained tribal immunity from suit without drawing a
 distinction based on where the tribal activities occurred. . . . [or] between governmental and commercial activities of
 a tribe”); Federal Trade Commission v Payday Financial, LLC, 935 F.Supp. 2d 926 (Dist. S.D. 2013). A contract
 dispute with a non-Indian may be subject to tribal jurisdiction, Williams v. Lee, 358 U.S. 217, 223, 79 S.Ct. 269, 3
 L.Ed.2d 251 (1959), and a tribe has the authority to tax a non-Indian regarding business on a reservation, Merrion v.
 Jicarilla Apache Tribe, 455 U.S. 130, 141, 102 S.Ct. 894, 71 L.Ed.2d 21 (1982).
 64
   See, e.g., Frisbie v. U.S., 157 U.S. 160 (1895) (“generally speaking, among the inalienable rights of the citizen is
 that of the liberty of contract”); Allgeyer v. Louisiana, 165 U.S. 578 (1897); Lochner v. New York, 198 U.S. 45
 (1905); Adair v. U.S., 208 U.S. 161(1908); Coppage v. Kansas, 236 U.S. 1 (1915); Buchanan v. Warley, 245 U.S. 60
 (1917); Ogden v. Saunders, 25 U.S. 213 (1827); Craigmiles v. Giles, 312 F.3d 220 (6th Cir. 2002).

                                                           39
Case 20-40349-elm11 Doc 180 Filed 05/27/20                         Entered 05/27/20 16:01:17   Page 40 of 50




 borrower, and it is undisputed in this case that there is a consensual contractual relationship

 between the LVD lenders and the borrowers.

            94.      This concept has been applied to tribal lending. “When a nonmember enters into a

 commercial transaction with a tribal member or reservation-based tribal business, receives a

 benefit coming from the reservation as a result, and consents in a written contract to tribal

 jurisdiction, that nonmember has engaged in the sort of consensual relationship with the tribe or

 its members, through commercial dealing that would subject the nonmember to tribal jurisdiction”.

 FTC v. Payday Fin., LLC, 935 F. Supp. 2d 926, 936 (D.S.D. 2013). The inquiry pertains to the

 non-Indian’s consensual conduct, not their geography. Tribal authority is not defeated even if it

 exerts some regulatory force on off-reservation activities and tribal regulation can extend to non-

 Indian activities occurring off-reservation.65

            95.      Even the Virginia Bureau of Financial Institutions recognizes that Virginia state

 laws do not apply to tribes. As recently as late 2018, the Virginia Bureau of Financial Institutions

 issued a letter acknowledging that a tribal business entity, Mountain Summit, was “an arm of the

 Habematolel Pomo of Upper Lake” tribe and therefore, was “not required to be licensed under the

 laws that are enforced by the Bureau.” See ECF No. 589-17.

            96.      The Plaintiffs hoped to find a court and a jury where they could present facts to

 convert a typical lender and servicer relationship into a fraudulent enterprise, the facts would be

 ignored and distaste for high interest lending would prevail. So they sued practically everybody

 involved with the LVD tribal lending business, in various combinations, in multiple courts from

 coast to coast, effectively for structuring the business to comply with the law and federal policy.




 65
      See Wisconsin v. E.P.A., 266 F.3d 741, 749 (7th Cir. 2001)

                                                           40
Case 20-40349-elm11 Doc 180 Filed 05/27/20                      Entered 05/27/20 16:01:17               Page 41 of 50




 They found a favorable United States District Judge in Virginia who ruled that sovereign immunity

 didn’t apply when the issue of sovereign immunity was raised by the tribe.66

          97.      The Virginia judge came to that conclusion even though under Virginia law other

 non-tribal exemptions from usury can carry similar triple digit annual percentage rates and the

 leading Virginia Supreme Court case, Settlement Funding, had already decided that the usury law

 agreed to between the parties, in the contract, applies.67 In this case, the contracts between the

 LVD tribe and the borrowers clearly specified that tribal law would apply.

          98.      In Settlement Funding, the defendant borrower refused to repay a consumer loan

 made by the plaintiff lender—an out of state, unlicensed lender operating as a Utah industrial loan

 corporation subject solely to regulation by the state of Utah. The plaintiff brought claims against

 the borrower for, inter alia, breach of contract and unjust enrichment. The defendant raised the

 affirmative defense that the loan was usurious under Virginia law. The Supreme Court of Virginia

 rejected the usury defense, finding that the loan agreement’s choice of Utah law must be enforced,

 even in the face of an assertion that the loan was usurious under Virginia law. The Virginia

 Supreme Court stated “[i]f a contract specifies that the substantive law of another jurisdiction

 governs its interpretation or application, the parties’ choice of substantive law should be

 applied.” Id. at 80. “Virginia law looks favorably upon choice of law clauses in a contract, giving

 them full effect except in unusual circumstances ....” Colgan Air, Inc. v. Raytheon Aircraft Co.,

 507 F.3d 270, 275 (4th Cir. 2007). Therefore, even though “there is no usury in Utah,” id., Utah

 law applied, and the affirmative defense under Virginia’s usury law was not available. This result



 66
   That judge is Judge Payne in the Eastern District of Virginia. The Plaintiffs went so far as to attempt to bring
 three subsequent online tribal lending suits against other tribes in Judge Payne’s court by stating on the case cover
 sheet that the case they were filing was related to a case in that court against the LVD tribe.
 67
   Settlement Funding, LLC v. Von Neumann-Lillie, 645 S.E.2d 436, 438 (Va. 2007); FTC v. Payday Fin., LLC, 935
 F. Supp. 2d 926, 936 (D.S.D. 2013).

                                                           41
Case 20-40349-elm11 Doc 180 Filed 05/27/20              Entered 05/27/20 16:01:17         Page 42 of 50




 accords with black letter law that a loan agreement between parties in different jurisdictions will

 be sustained against a charge of usury if it is permissible under the law of one jurisdiction, provided

 that the jurisdiction has a substantial relationship to the loan transaction. See Restatement

 (Second) of Conflict of Laws § 203 (1971). In this case, there is no question that the Tribe has a

 substantial relationship to the loan transaction, as the 4th Circuit recently decided.

        99.     The adverse ruling in favor of the Plaintiffs against the LVD tribe by the Virginia

 District Court was appealed to the 4th Circuit. The 4th Circuit properly considered Federal policy

 and reversed the Virginia District Court judge. After considering thousands of pages of the trial

 court record, the 4th Circuit rejected the theories of the Plaintiffs and ruled that the tribal lender,

 Big Picture, was the lender, not Eventide, not Ascension, not Martorello, and that sovereign

 immunity did apply to the tribes and the LVD tribal lending operation. The 4th Circuit ruled that

 the lender, Big Picture, was controlled by members of the LVD tribe, “answerable to the Tribe at

 every level” and the evidence showed they “exercised that power with frequency”. The 4th Circuit

 ruled that Big Picture and Ascension were created under tribal law and that Big Picture is an

 “independent tribal lending entity” managed by the tribe. The 4th Circuit ruled that the stated

 purposes of Big Picture and Ascension were to help accomplish the economic development, self-

 government and self-sufficiency of the tribe and that the desire of the tribe to reduce exposure to

 unwarranted enforcement and potential liability was appropriate. The 4th Circuit ruled that the

 payments and benefits to the LVD tribe were substantial and appropriate and that the decisions of

 the tribe should not be second guessed. The 4th Circuit ruled that the number of Indians employed

 was appropriate and that the actual lender, Big Picture, conducted its operations on the reservation,

 and controlled its operations. The 4th Circuit ruled that the loans originated, and were managed

 and collected, from the reservation, that the tribe intended that Big Picture and Ascension have



                                                   42
Case 20-40349-elm11 Doc 180 Filed 05/27/20             Entered 05/27/20 16:01:17       Page 43 of 50




 tribal immunity and that the arrangements between the tribe and Ascension, and its predecessor

 Bellicose, served important federal policy. The 4th Circuit ruled that an entity’s entitlement to

 tribal immunity cannot, and does not, depend on a court’s evaluation of the respectability of the

 business in which a tribe has chosen to engage. That’s for Congress to determine.

          100.   The Fourth Circuit ruled with respect to the tribal lending activities of the LVD

 tribe:

                 “We reach this conclusion with due consideration of the underlying
                 policies of tribal sovereign immunity, which include tribal self-
                 governance and tribal economic development as well as the
                 protection of ‘the tribe’s monies’ and the ‘promotion of commercial
                 dealings between Indians and non-Indians.’ Breakthrough, 629 F.3d
                 at 1187-88. The evidence here shows that the Entities have
                 increased the Tribe’s general fund, expanded the Tribe’s
                 commercial dealings, and subsidized a host of services for the
                 Tribe’s members. Accordingly, the Entities have promoted ‘the
                 Tribe’s self-determination through revenue generation and the
                 funding of diversified economic development.’ Breakthrough, 629
                 F.3d at 1195”.

          101.   The Fourth Circuit considered LVD’s Intratribal Servicing Agreement (the “ISA”)

 between Ascension and Big Picture Loans and concluded that Ascension provided material

 “support”, but that all decisions and control resided decisively with the lender, Big Picture, which

 was controlled entirely by the LVD tribal council. Plaintiffs have repeatedly noted the ISA as

 virtually identical to the prior servicing agreement between SourcePoint (which was a subsidiary

 of Bellicose) and Red Rock. Of course, the two agreements are similar; they provide that the same

 services which were previously provided by Source Point/Bellicose would now be provided by

 Ascension.

          102.   The 4th Circuit also ruled that the activities of the LVD tribe and Bellicose were a

 “far cry” from the illegal operations of other high interest consumer lenders and that Big Picture




                                                  43
Case 20-40349-elm11 Doc 180 Filed 05/27/20                       Entered 05/27/20 16:01:17   Page 44 of 50




 and Ascension were arms of the tribe, covered by sovereign immunity. That should have ended

 it.

                                           THE PROPOSED SETTLEMENT

            103.     But the Plaintiffs continued their lawsuits to force the LVD tribe and the other

 defendants, including Eventide, to spend so much on legal fees that they would surrender. In fact,

 the LVD tribe has contended that the cost of litigating with the Plaintiffs has threatened the

 viability of its consumer lending business and the support that business gives to LVD government

 operations. Consequently, the Plaintiffs have forced an unwarranted proposed settlement on the

 LVD tribe, and certain other defendants, not including Eventide and the non-settling defendants,

 notwithstanding that the Fourth Circuit has already ruled that the LVD tribe is entitled to the

 protection of sovereign immunity.68 Ironically, this proposed settlement takes dollars from the

 allegedly illegal LVD tribe consumer lending business, which would otherwise go to payments to

 Eventide on the 7-year secured earn out Note, and gives those dollars to the Plaintiffs. Effectively,

 the Plaintiffs profess to want to shut down what they say is an illegal operation under Virginia

 choice of law, but in the settlement, they continue the supposedly criminal enterprise in order to

 get a big piece of the proceeds of that very activity for the next two years.

            104.     The positions of the Plaintiffs cannot be reconciled. They claim that the LVD

 consumer lending business is a criminal enterprise for which its benefactors are liable, but at the

 same time received approval from the Virginia court of a proposed settlement that continues that

 very business, for the benefit of the Plaintiffs. Incredibly, the Virginia court ignored this blatant

 inconsistent position of the Plaintiff and granted preliminary approval of the settlement.




 68
      The proposed settlement is attached to the Debtor Objection.

                                                            44
Case 20-40349-elm11 Doc 180 Filed 05/27/20                        Entered 05/27/20 16:01:17              Page 45 of 50




            105.      Continuation of the online lending by the LVD tribe in order to pay the Plaintiffs,

 supposedly in violation of Virginia usury law, requires instead application of tribal law and a

 sovereign preemption from Virginia usury laws. Even more curious, some of the settling parties

 are equity owners in Eventide and those equity interests would be transferred to the Plaintiffs under

 the settlement. In effect, the Plaintiffs would be minor equity owners of Eventide, the very party

 that they allege is the illegal true lender whose members they sued under RICO.

            106.      The position of the Plaintiffs regarding the proposed settlement effectively

 constitutes a judicial admission by the Plaintiffs that the LVD tribal lending operations are legal.

                                                        THE EVIDENCE

            107.      The overwhelming evidence supports the conclusion that the entirety of the LVD

 tribal lending operation is legal and that its arrangements with Eventide, Bellicose and Martorello

 are not subject to state usury laws. That was the effective conclusion of the 4th Circuit.69

 Notwithstanding the findings by the 4th Circuit after reviewing thousands of pages of documents

 and emails the Plaintiffs continue to promote nonexistent theories based upon continued distortion

 of documents and email correspondence.70

            108.      The Plaintiffs also rely on the declaration of Joette Pete, a former member of the

 LVD tribal council, whose testimony is contradicted by every other witness and documentary

 evidence, including stolen tribal government property, and who was removed from her office after




 69
   In another recent favorably decided tribal online lending case, the Seventh Circuit ruled that a third party cannot
 be held liable for not ascertaining illegality of transactions involving tribal choice of law provisions in the absence
 of a formal adjudication in the underlying dispute. Speculation of possible illegality is not enough to create liability.
 Denan et. Al. v Trans Union, LLC, No. 19-1519, (7th Cir., May,11,2020)
 70
      A sampling of these distortions is attached as an exhibit to the Debtor Objection.

                                                             45
Case 20-40349-elm11 Doc 180 Filed 05/27/20                      Entered 05/27/20 16:01:17              Page 46 of 50




 being involved in a violent altercation involving the family of another member of the LVD tribal

 council.71

          109.     Plaintiffs contend that the LVD tribal managers didn’t learn enough, the council

 members didn’t know enough, they didn’t hire members quickly or pay them enough, the TFSRA

 suffers from nepotism and the LVD court is biased. They contend that Martorello told his

 accountants the valuation was minimal due to Operation Chokepoint and the proposed CFPB rule,

 and that LVD got a bad deal, that that Martorello sold to evade Operation Chokepoint, and that

 Bellicose did too much, notwithstanding that Congress has dictated in the NABDA exactly that

 type of arrangement. These allegations are obviously illogical. The tribal managers apparently

 learned enough to purchase Bellicose, generate tens of millions in equity value, and they now

 operate a very valuable tribal lending business and sophisticated data business. 72 If Martorello

 believed that the value of Bellicose was minimal Eventide wouldn’t have accepted an expiring

 cash flow note. Operation Chokepoint was decidedly illegitimate, and ended well before the sale

 took place. And there is no standard for the relative split of responsibilities between a tribal lender

 and an outside service provider. As detailed above, members of the LVD tribal council controlled

 and actively participated in the tribal lending business. The loans were made from the reservation




 71
   See Memorandum In Support Of Motion To Strike (1) Declaration Of Joette Pete (detailing Plaintiffs cancelation
 of her deposition hours before, instead unilaterally producing a declaration that the LVD Tribe asserts contains
 several statements she could never have had knowledge of, “ghost-written” by the Plaintiffs; (2) Documents
 Produced
 By Joette Pete, And (3) Joette Pete From Plaintiffs’ Witness List, attached as an exhibit to the Debtor Objection.
 72
   Ascension’s resource will be useful for the tribe in numerous other current and future investments and
 opportunities of LVD, across any industry. And were Congress to one day restrict tribes from online lending,
 Ascension could provide similar services to bank lenders, form a CAB and service non-bank lenders, convert to
 mortgage servicing, provide generally: data analytics services, compliance consulting, or resell call center support
 services, etc.


                                                          46
Case 20-40349-elm11 Doc 180 Filed 05/27/20                      Entered 05/27/20 16:01:17               Page 47 of 50




 by the tribal lenders’ on reservation activity and are not subject to state usury laws. There is no

 credible evidence to the contrary.

          110.     The Plaintiffs contend that Martorello sold Bellicose to the tribe because he was

 afraid of investigations by Operation Chokepoint and other regulators who were unsuccessfully

 trying to put all consumer lenders out of business by threatening banks and other financial parties

 necessary for consumer lending operations. Apparently, the Plaintiffs extrapolate that allegation

 into some kind of admission by Martorello that the LVD tribal lending operation was illegal. That

 isn’t either relevant or accurate. The sale of Bellicose was principally motivated by the economics

 and tax benefits and had been discussed long before Operation Chokepoint surfaced. By the time

 the sale was agreed to, Operation Chokepoint was exposed and admonished and the CFPB rule

 was no longer a threat to the consumer lending industry. 73

          111.     The Plaintiffs claim that Martorello sold Bellicose to reap the benefits of the

 arrangement yet continue to control the business and hide behind immunity. There are no facts

 that support that theory and all testimony is to the contrary. The evidence shows that any

 involvement by Eventide or Martorello with the tribal lending business of the LVD tribe was

 consistent with that of a secured creditor, not a control party.74 Also, Martorello clearly opted to

 not assert personal immunity defenses and not have control by rejecting the chance to stay on as

 President post-transaction. Instead, he demanded that the transaction documents not contain a

 non-compete to prevent him working for other tribal lenders.




 73
    See the attached non-privileged legal memo of former Assistant Director of the CFPB, then Hudson Cook
 attorney Rick Hackett detailing for Martorello’s valuation experts the fall of OCP and the CFPB rule in late 2014
 and the corresponding rise in online tribal lending activity once again.
 74
   See, the expert report of John Norman of January 11, 2019. Prior to the sale of Bellicose, the activities of
 Bellicose and Martorello were those of a vendor.

                                                           47
Case 20-40349-elm11 Doc 180 Filed 05/27/20                     Entered 05/27/20 16:01:17             Page 48 of 50




          112.     But more important, Martorello’s motivation to sell Bellicose isn’t relevant.75 The

 structure of the relationship between the LVD tribe and Bellicose was either legal or it wasn’t.

 What Martorello believed doesn’t change that fact.

          113.     The Plaintiffs claim that Martorello exercises control over Ascension (not the

 lender, Big Picture) through Brian McFadden, its President. They point out that McFadden, and

 all subsequent Presidents of Ascension are somewhat insulated from the political whims of the

 LVD tribal council because the President of Ascension directly reports to its co-managers, not the

 LVD tribal council. The federal government encourages separation of tribal politics from tribal

 enterprises and recognizes non-recourse financing for tribal enterprises.76 These separations make

 tribal businesses four times more likely to succeed. The fact is that there is no evidence that

 Martorello was ever involved with the operations of Ascension, through McFadden or otherwise.

          114.     The Note and related documents contain limited change of management and

 budgetary provisions to prevent, for example, the LVD tribe from firing a President of Ascension

 who had demonstrated competence and then hiring an incompetent individual and to prevent the

 LVD tribe from engaging in unwarranted spending (e.g. corporate jets) during the duration of the

 Note. It is common for holders of cash flow notes with a termination provision to have change of

 management and budgetary provisions.

          115.     The 4th Circuit reviewed the agreements, including, the Operating Agreements, the

 Transaction Documents and the Intratribal Servicing Agreement and did not conclude that the


 75
   The Plaintiffs contend that Martorello lied in a declaration when he said that his decision to sell Bellicose was
 “not motivated by impending threats of litigation or enforcement actions by government agencies”, but by
 economics. They somehow extrapolate their erroneous conclusion into a theory that Martorello knew that the
 LVD/Bellicose structure was illegal. Their dots don’t connect, and that theory is wrong. There is no support for that
 theory and it isn’t relevant to the legality of the LVD tribal lending operation.
 76
   https://www.irs.gov/pub/irs-tege/tribal_business_structure_handbook.pdf also detailing notes like the Debtor’s,
 non-recourse development loans at 80 to 100% leverage against solely the future revenues of the business, as the
 suggested path towards tribal nation building efforts with outsiders.

                                                         48
Case 20-40349-elm11 Doc 180 Filed 05/27/20                    Entered 05/27/20 16:01:17              Page 49 of 50




 Debtor or Martorello controlled the lending business.                 The contention by the Plaintiffs that

 Martorello is exercising any measure of so-called “control” over any facet of Big Picture’s or

 Ascension’s businesses is flatly contradicted by every piece of record evidence, including the

 depositions of Ascension employees. 77

         116.     Plaintiffs contend that Martorello improperly ordered Greenberg Traurig to destroy

 documents after the sale when, in fact, to the extent that any documents were destroyed they were

 destroyed at the request of the LVD tribe in connection with the sale of Bellicose to the tribe. This

 allegation is completely without merit.

                                                      OBJECTION

         117.     The Plaintiffs have effectively cut off payments to Eventide on the 7-year secured

 earn out Note to benefit themselves, and Eventide can’t finance protracted litigation in multiple

 forums. The Plaintiffs have sued Martorello and others, who have indemnification claims against

 the Debtor which continue to escalate, to the detriment of the Debtor. These Plaintiffs have been

 harassing the Debtor and others for three years with no end in sight. The 4th Circuit has effectively

 held that the LVD tribe consumer lending operation was a government entity, protected by

 sovereign immunity, and not subject to the usury laws of the state of Virginia, or any other state.

 The NABDA encourages and sanctions tribal ecommerce under LVD law and the LVD tribal

 lending structure. The Plaintiffs have no facts or law to the contrary and the time has come for

 this court to put an end to this harassment and allow the Debtor to successfully reorganize. As a


 77
   McFadden, Hazen, Williams, and multiple other Ascension personnel have already testified that Eventide and
 Martorello had no role in LVD’s business operations post-sale. In their opposition to Eventide’s motion to intervene
 to object to their settlement agreement, Plaintiff’s stated they “disagree with Eventide’s interpretation of the
 contract, i.e., that the Tribal Defendants lack the authority to modify the terms of their contracts with
 borrowers” (emphasis added). Further, in objection to Debtor’s 4008 motion filed in this Court, Plaintiffs
 additionally admit (in contrast with allegations that Martorello is the “de facto owner”) the “Tribe-owned Red
 Rock Tribal Lending, LLC” and moreover that it indeed was “the tribal entities that originated those loans”.
 Properly under tribal control, Plaintiffs even admit “TED is the parent company for Big Picture Loans, LLC and
 Ascension Technologies, LLC, i.e., the subsidiaries that operate the lending business.”

                                                         49
Case 20-40349-elm11 Doc 180 Filed 05/27/20            Entered 05/27/20 16:01:17        Page 50 of 50




 result, the Plaintiffs have no allowable claims against this Debtor, or anyone else. Their claims

 should not be allowed.

                                          CONCLUSION

        WHEREFORE, Martorello requests that the Court sustain this Objection, deny the

 allowance of the Claim and grant such other and further relief as is just and appropriate.



  Dated: May 27, 2020                          PHELANLAW

                                               /s/ Robin Phelan
                                               Robin Phelan
                                               Texas Bar No. 15903000
                                               4214 Woodfin Drive
                                               Dallas, Texas 75220
                                               Tel: 214-704-0222
                                               Email: robin@phelanlaw.org

                                               Counsel to Matt Martorello




                                 CERTIFICATE OF SERVICE

         I HEREBY CERTIFY that on May 27, 2020, a true and correct copy of the foregoing
 Objection was served upon all parties that are registered to receive electronic service through the
 court’s CM/ECF notice system in the above case.
                                               /s/ Robin Phelan
                                               Robin Phelan




                                                 50
